



Exhibit 10.2
SECURITY AGREEMENT


THIS SECURITY AGREEMENT dated as of May 6, 2020 (this “Agreement”) is being
entered into among ENVISTA HOLDINGS CORPORATION, a Delaware corporation (the
“Company” and a “Grantor”), EACH OF THE UNDERSIGNED DOMESTIC SUBSIDIARIES OF THE
COMPANY AND EACH OTHER PERSON WHO SHALL BECOME A PARTY HERETO BY EXECUTION OF A
SECURITY JOINDER AGREEMENT (each a “Subsidiary Guarantor” and a “Grantor” and,
together with the Company, collectively, the “Grantors”), and BANK OF AMERICA,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) for
each of the Secured Parties (as defined in the Credit Agreement referenced
below).


RECITALS:


A.    Pursuant to a Credit Agreement dated as of September 20, 2019 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, certain Subsidiaries of the Company party
thereto (each a “Designated Borrower” and, together with the Company, the
“Borrowers” and, each a “Borrower”), the Administrative Agent, Bank of America,
N.A., as Swing Line Lender and L/C Issuer and the lenders now or hereafter party
thereto (the “Lenders”), the Lenders have agreed to provide to the Borrowers
certain credit facilities.


B.    Certain extensions of credit may be made from time to time for the benefit
of the Grantors pursuant to certain Secured Cash Management Agreements and
Secured Hedge Agreements.


C.    It is a condition precedent to the Secured Parties’ obligations to make
and maintain the extensions of credit described in Recitals A and B that the
Grantors shall have executed and delivered this Agreement to the Administrative
Agent.
    
In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement and such Secured Cash Management
Agreements and Secured Hedge Agreements, the parties hereto agree as follows:


1.    Certain Definitions. All capitalized terms used but not otherwise defined
herein shall have the meanings assigned thereto in the Credit Agreement. Terms
used in this Agreement that are not otherwise expressly defined herein or in the
Credit Agreement, and for which meanings are provided in the Uniform Commercial
Code of the State of New York (the “UCC”), shall have such meanings unless the
context requires otherwise. In addition, for purposes of this Agreement, the
following terms have the following definitions:


“Copyrights” means, collectively, all United States and foreign copyrights and
copyright applications and including the right to recover for all past, present
and future infringements thereof and all supplemental registrations, renewals,
and extensions thereof, and all other rights of any kind whatsoever of each
Grantor accruing thereunder or pertaining thereto.


“Excluded Asset” means, as to each Grantor, (a) any lease, license or contract
to which such Grantor is a party, or any license, consent, permit, variance,
certification, authorization or approval of any Governmental Authority (or any
Person acting on behalf of a Governmental Authority) of which such Grantor is
the owner or beneficiary, or any of its rights or interests thereunder, if and
for so long as the grant of a security interest therein shall constitute or
result in (i) the abandonment, invalidation or unenforceability of the right,
title or interest of such member therein, (ii) a breach or termination pursuant
to the terms of, or a default under, such lease, license or contract or such
license, consent, permit, variance, certification, authorization or approval, or
(iii) in the case of any license, consent, permit, variance, certification,
authorization or approval of any Governmental Authority (or any Person acting on
behalf of a Governmental Authority), the violation of any applicable law, rule,
regulation or order of any Governmental Authority, (other than to the extent
that any such term would be rendered ineffective pursuant to Section 9-406,
9-407, 9-408 or 9-409 of the UCC or any other applicable law or principles of
equity), (b) any equipment, fixtures or real property





--------------------------------------------------------------------------------





(including related attachments, accessories, equipment, tools, parts and
replacement thereof and proceeds of the foregoing) owned by such Grantor on the
date hereof or hereafter acquired that is subject to a purchase money Lien or a
Lien securing a capital lease permitted to be incurred under the Loan Documents
if the contract or other agreement (or the documentation providing for such
purchase money obligation or capital lease) in which such Lien is granted
validly prohibits the creation of any other Lien on such equipment, fixtures  or
real property (and/or related attachments, accessories, equipment, tools, parts
and replacement thereof and proceeds of the foregoing), (c) any “intent to use”
Trademark applications to the extent that, and solely during the period that,
the grant of a security interest therein would impair the validity or
enforceability or render void or result in the cancellation of, any registration
issued as a result of such “intent to use” trademark application under
applicable Law; provided that upon the submission and acceptance by the United
States Patent and Trademark Office of an amendment to allege or a verified
statement of use pursuant to 15 U.S.C. Section 1060 (or any successor
provision), such “intent to use” trademark application shall constitute
Collateral, (d) any Excluded Equity (as defined in the Pledge Agreement), (e)
any fee or leasehold interest in real property, (f) margin stock, (g) accounts
receivable, motor vehicles and other assets subject to certificates of title, to
the extent a Lien therein cannot be perfected by the filing of a UCC financing
statement and (h) any Excluded Account.


“Patents” means, collectively, all United States and foreign patents and patent
applications and including the right to recover for all past, present and future
infringements thereof and all reissues, divisions, continuations, continuations
in part, substitutes, renewals, and extensions thereof, all improvements
thereon, and all other rights of any kind whatsoever of each Grantor accruing
thereunder or pertaining thereto.


“Secured Obligations” means (a) as to the Company, all of the Obligations,
including, the payment and performance of the obligations and liabilities
(whether now existing or hereafter arising) of each Loan Party under (i) the
Credit Agreement and each of the other Loan Documents (including this Agreement)
to which such Loan Party is now or hereafter becomes a party, and (ii) each
Secured Cash Management Agreement and Secured Hedge Agreement to which such Loan
Party is now or hereafter becomes a party, (b) as to each Designated Borrower,
all of its Obligations under (i) the Credit Agreement and each of the other Loan
Documents (including this Agreement) to which such Designated Borrower is now or
hereafter becomes a party, and (ii) any Secured Cash Management Agreement and
Secured Hedge Agreement to which such Designated Borrower is now or hereafter
becomes a party and (c) as to each Subsidiary Guarantor, the payment and
performance of its obligations and liabilities (whether now existing or
hereafter arising) under (i) the Guaranty to which it is a party and each of the
other Loan Documents (including this Agreement) to which it is now or hereafter
becomes a party, and (ii) any Secured Cash Management Agreement and Secured
Hedge Agreement to which it is now or hereafter becomes a party.


“Trademarks” means, collectively, all United States and foreign trademarks,
trade names, domain names, trade dress, service marks, trademark and service
mark registrations, and applications for trademark or service mark registration
and any renewals thereof, and including all income, royalties, damages and
payments now and hereafter due and/or payable with respect thereto (including
without limitation damages for past or future infringements thereof), the right
to sue or otherwise recover for all past, present and future infringements
thereof, all rights corresponding thereto throughout the world (but only such
rights as now exist or may come to exist under applicable local law) and all
other rights of any kind whatsoever of each Grantor accruing thereunder or
pertaining thereto, together in each case with the goodwill of the business
connected to the use of, and symbolized by, each such trademark and service
mark.


2.    Grant of Security Interest. Each Grantor hereby grants as collateral
security for the payment, performance and satisfaction of the applicable Secured
Obligations to the Administrative Agent for the benefit of the Secured Parties a
continuing security interest in and to, and collaterally assigns to, the
Administrative Agent for the benefit of the Secured Parties, all of the assets
of such Grantor or in which such Grantor has or may have or acquire an interest
or the power to transfer rights therein, whether now owned or existing or
hereafter created, acquired or arising and wheresoever located, including,
without limitation, the following:


(a)    All accounts, including contracts, bills, acceptances, choses in action,
and other forms of monetary obligations at any time owing to such Grantor
arising out of property sold, leased, licensed, assigned or otherwise disposed
of or for services rendered or to be rendered by such Grantor, and all of such
Grantor’s rights with respect to any property the sale, lease or license of
which gave rise thereto, whether or not delivered,





--------------------------------------------------------------------------------





property returned by customers and all rights as an unpaid vendor or lienor,
including rights of stoppage in transit and of recovering possession by
proceedings including replevin and reclamation (collectively referred to
hereinafter as “Accounts”);


(b)    All inventory, including all goods manufactured or acquired for sale or
lease, and any piece goods, raw materials, work in process and finished
merchandise, component materials, and all supplies, goods, incidentals, office
supplies, packaging materials and any and all items used or consumed in the
operation of the business of such Grantor or which may contribute to the
finished product or to the sale, promotion and shipment thereof, in which such
Grantor now or at any time hereafter may have an interest, whether or not the
same is in transit or in the constructive, actual or exclusive occupancy or
possession of such Grantor or is held by such Grantor or by others for such
Grantor’s account (collectively referred to hereinafter as “Inventory”);


(c)    All goods, including all machinery, equipment, motor vehicles, parts,
supplies, apparatus, appliances, tools, patterns, molds, dies, blueprints,
fittings, furniture, furnishings, fixtures and articles of tangible personal
property of every description, and all computer programs embedded in any of the
foregoing and all supporting information relating to such computer programs
(collectively referred to hereinafter as “Equipment”);


(d)     All general intangibles, including all rights now or hereafter accruing
to such Grantor under contracts, leases, agreements or other instruments,
including all contracts or contract rights to perform or receive services, to
purchase or sell goods, or to hold or use land or facilities, and to enforce all
rights thereunder, all causes of action, corporate or business records,
inventions, patents and patent rights, rights in mask works, designs, trade
names and trademarks and all goodwill associated therewith, trade secrets, trade
processes, licenses, permits, franchises, customer lists, computer programs and
software, all internet domain names and registration rights thereto, all
internet websites and the content thereof, all payment intangibles, all claims
under guaranties, tax refund claims, all rights and claims against carriers and
shippers, leases, all claims under insurance policies, all interests in general
and limited partnerships, limited liability companies, and other Persons not
constituting Investment Property (as defined below), all rights to
indemnification and all other intangible personal property and intellectual
property of every kind and nature (collectively referred to hereinafter as
“General Intangibles”);


(e)    All Copyrights, Patents and Trademarks;


(f)    All deposit accounts, including demand, time, savings, passbook, or other
similar accounts maintained with any bank by or for the benefit of such Grantor
(collectively referred to hereinafter as “Deposit Accounts”);


(g)    All chattel paper, including tangible chattel paper, electronic chattel
paper, or any hybrid thereof (collectively referred to hereinafter as “Chattel
Paper”);


(h)    All investment property, including all securities, security entitlements,
securities accounts, commodity contracts and commodity accounts of or maintained
for the benefit of such Grantor, but excluding Pledged Interests subject to the
Pledge Agreement (collectively referred to hereinafter as “Investment
Property”);


(i)    All instruments, including all promissory notes (collectively referred to
hereinafter as “Instruments”);


(j)    All documents, including warehouse receipts, bills of lading and other
documents of title (collectively referred to hereinafter as “Documents”);


(k)    All rights to payment or performance under letters of credit including
rights to proceeds of letters of credit (“Letter-of-Credit Rights”), and all
guaranties, endorsements, Liens, other Guarantee obligations or supporting
obligations of any Person securing or supporting the payment, performance, value





--------------------------------------------------------------------------------





or liquidation of any of the foregoing (collectively, with Letter-of-Credit
Rights, referred to hereinafter as “Supporting Obligations”);


(l)    The commercial tort claims identified on Schedule 9(i) hereto, as such
Schedule may be supplemented from time to time in accordance with the terms
hereof (collectively referred to hereinafter as “Commercial Tort Claims”);


(m)    All books and records relating to any of the forgoing (including customer
data, credit files, ledgers, computer programs, printouts, and other computer
materials and records (and all media on which such data, files, programs,
materials and records are or may be stored)); and


(n)    All proceeds, products and replacements of, accessions to, and
substitutions for, any of the foregoing, including without limitation proceeds
of insurance policies insuring any of the foregoing.


All of the property and interests in property described in subsections (a)
through (n) are herein collectively referred to as the “Collateral;” provided
that, notwithstanding the foregoing, the Collateral shall not include any
Excluded Asset and the Collateral shall not require control agreements and
perfection by “control” with respect to any Deposit Account, securities account
or commodities account (a) used for payroll, withholding, payroll taxes and
other employee wage and benefit payments, (b) that is a trust, fiduciary, escrow
or tax payment account, (c) that is a deposit account subject to a zero balance
cash sweep into a deposit account subject to a control agreement, (d) accounts
maintained solely for the benefit of third parties as cash collateral for
obligations owing to such third parties, (e) petty cash accounts or (f) other
accounts of the Loan Parties; provided that the aggregate amount of cash held in
deposit accounts, securities accounts and/or commodities accounts constituting
excluded accounts pursuant to this clause (f) shall not exceed $1,000,000 at any
time (such accounts described in clauses (a) through (f), “Excluded Accounts”).


3.     Perfection. As of the date of execution of this Agreement or Security
Joinder Agreement by each Grantor, as applicable (with respect to each Grantor,
its “Applicable Date”), such Grantor shall have, subject to Section 7.12 of the
Credit Agreement:


(a)    authorized the Administrative Agent to file financing statements in form,
number and substance suitable for filing in each Grantor’s jurisdiction of
organization or as otherwise required by the UCC in such jurisdiction of
organization, sufficient under applicable law and satisfactory to the
Administrative Agent in order that, upon the filing of the same, the
Administrative Agent, for the benefit of the Secured Parties, shall have a duly
perfected security interest in all Collateral in which a security interest can
be perfected by the filing of such financing statements;


(b)    to the extent expressly required by the terms hereof or of the Credit
Agreement, or as the Administrative Agent, at the request of the Required
Lenders, otherwise may reasonably request, furnished the Administrative Agent
with control agreements (in form and substance satisfactory to the
Administrative Agent), issuer acknowledgments of the Administrative Agent’s
interest in Letter-of-Credit Rights, and evidence of the placement of a
restrictive legend on tangible chattel paper (and the tangible components of
electronic Chattel Paper), and taken appropriate action acceptable to the
Administrative Agent sufficient to establish the Administrative Agent’s control
of electronic Chattel Paper (and the electronic components of hybrid Chattel
Paper), as appropriate, with respect to Collateral in which either (i) a
security interest can be perfected only by control or such restrictive
legending, or (ii) a security interest perfected by control or accompanied by
such restrictive legending shall have priority as against a lien creditor, a
purchaser of such Collateral from the applicable Grantor, or a security interest
perfected by Persons not having control or not accompanied by such restrictive
legending, in each case in form and substance reasonably acceptable to the
Administrative Agent and sufficient under applicable law so that the
Administrative Agent, for the benefit of the Secured Parties, shall have a
security interest in all such Collateral perfected by control; provided that
such Grantor shall not be required to deliver a control agreement with respect
to any deposit account or securities account that is an Excluded Account;







--------------------------------------------------------------------------------





(c)    to the extent expressly required by the terms hereof or of the Credit
Agreement, or as the Administrative Agent otherwise may reasonably request,
delivered to the Administrative Agent or, if the Administrative Agent shall
specifically consent in each instance, an agent or bailee of the Administrative
Agent that has acknowledged such status in a properly executed control agreement
(in form and substance satisfactory to the Administrative Agent) possession of
all Collateral with respect to which either a security interest can be perfected
only by possession, and including in the case of Instruments, Documents, and
Investment Property that are in the form of certificated securities, duly
executed endorsements or stock powers in blank, as the case may be, affixed
thereto in form and substance reasonably acceptable to the Administrative Agent
and sufficient under applicable law so that the Administrative Agent, for the
benefit of the Secured Parties, shall have a security interest in all such
Collateral perfected by possession; provided that such Grantor shall not be
required to deliver Instruments, Documents and Investment Property with an
individual value of less than $1,000,000; and


(d)    with regard to (i) Patents, execute and deliver a Notice of Grant of
Security Interest in Patents for filing with the United States Patent and
Trademark Office in substantially the form of Exhibit 3(d)(i) hereto, (ii)
Trademarks, execute and deliver a Notice of Grant of Security Interest in
Trademarks for filing with the United States Patent and Trademark Office in
substantially the form of Exhibit 3(d)(ii) hereto, and (iii) Copyrights, execute
and deliver a Notice of Grant of Security Interest in Copyrights for filing with
the United States Copyright Office in substantially the form of Exhibit
3(d)(iii);


with the effect that the Liens conferred in favor of the Administrative Agent
shall be and remain duly perfected and of first priority subject only, to the
extent applicable, to Liens permitted under the Credit Agreement (“Permitted
Liens”). All financing statements (including all amendments thereto and
continuations thereof), control agreements, certificates, acknowledgments, stock
powers and other documents, electronic identification, restrictive legends, and
instruments furnished in connection with the creation, enforcement, protection,
perfection or priority of the Administrative Agent’s security interest in
Collateral, including such items as are described above in this Section 3, are
sometimes referred to herein as “Perfection Documents”. The delivery of
possession of items of or evidencing Collateral, causing other Persons to
execute and deliver Perfection Documents as appropriate, the filing or
recordation of Perfection Documents, the establishment of control over items of
Collateral, and the taking of such other actions as may be necessary or
advisable as determined by the Administrative Agent to create, enforce, protect,
perfect, or establish or maintain the priority of, the security interest of the
Administrative Agent for the benefit of the Secured Parties in the Collateral is
sometimes referred to herein as “Perfection Action”.


4.    Maintenance of Security Interest; Further Assurances.


(a)    Each Grantor will from time to time at its own expense, deliver specific
assignments of Collateral or such other Perfection Documents, and take such
other or additional Perfection Action, as may be required by the terms of the
Loan Documents or as the Administrative Agent may reasonably request in
connection with the administration or enforcement of this Agreement or related
to the Collateral or any part thereof in order to carry out the terms of this
Agreement, to perfect, protect, maintain the priority of or enforce the
Administrative Agent’s security interest in the Collateral, subject only to
Permitted Liens, or otherwise to better assure and confirm unto the
Administrative Agent its rights, powers and remedies for the benefit of the
Secured Parties hereunder. Without limiting the foregoing, each Grantor hereby
irrevocably authorizes the Administrative Agent to file (with, or to the extent
permitted by applicable law, without the signature of the applicable Grantor
appearing thereon) financing statements (including amendments thereto and
initial financing statements in lieu of continuation statements) or other
Perfection Documents (including copies thereof) showing such Grantor as “debtor”
at such time or times and in all filing offices as the Administrative Agent may
from time to time determine to be necessary or advisable to perfect or protect
the rights of the Administrative Agent and the Secured Parties hereunder, or
otherwise to give effect to the transactions herein contemplated, any of which
Perfection Documents, at the Administrative Agent’s election, may describe the
Collateral as or including “all assets” of such Grantor. Each Grantor hereby
irrevocably ratifies and acknowledges the Administrative Agent’s authority to
have effected filings of Perfection Documents made by the Administrative Agent
prior to its Applicable Date.







--------------------------------------------------------------------------------





(b)    With respect to any and all Collateral, each Grantor agrees to do and
cause to be done all things necessary to perfect, maintain the priority of and
keep in full force the security interest granted in favor of the Administrative
Agent for the benefit of the Secured Parties, including, but not limited to, the
prompt payment upon demand therefor by the Administrative Agent of all fees and
expenses (including documentary stamp, excise or intangibles taxes) incurred in
connection with the preparation, delivery or filing of any Perfection Document
or the taking of any Perfection Action to perfect, protect or enforce a security
interest in Collateral in favor of the Administrative Agent for the benefit of
the Secured Parties, subject only to Permitted Liens. All amounts not so paid
when due shall constitute additional Secured Obligations and (in addition to
other rights and remedies resulting from such nonpayment) shall bear interest
from the date of demand until paid in full at the Default Rate.


(c)    Each Grantor agrees to maintain among its books and records appropriate
notations or evidence of, and to make or cause to be made appropriate disclosure
upon its financial statements of, the security interest granted hereunder to the
Administrative Agent for the benefit of the Secured Parties.


5.    Receipt of Payment. In the event an Event of Default shall occur and be
continuing and a Grantor shall receive any proceeds of Collateral, including
without limitation monies, checks, notes, drafts or any other items of payment,
each Grantor shall hold all such items of payment in trust for the
Administrative Agent for the benefit of the Secured Parties, and as the property
of the Administrative Agent for the benefit of the Secured Parties, separate
from the funds and other property of such Grantor, and no later than the first
Business Day following the receipt thereof, at the election of the
Administrative Agent, such Grantor shall cause such Collateral to be forwarded
to the Administrative Agent for its custody, possession and disposition on
behalf of the Secured Parties in accordance with the terms hereof and of the
other Loan Documents.


6.    Preservation and Protection of Collateral.


(a)    The Administrative Agent shall be under no duty or liability with respect
to the collection, protection or preservation of the Collateral, or otherwise.
Each Grantor shall be responsible for the safekeeping of its Collateral, and in
no event shall the Administrative Agent have any responsibility for (i) any loss
or damage thereto or destruction thereof occurring or arising in any manner or
fashion from any cause, (ii) any diminution in the value thereof, or (iii) any
act or default of any carrier, warehouseman, bailee or forwarding agency thereof
or other Person in any way dealing with or handling such Collateral.


(b)    Each Grantor shall keep and maintain its tangible personal property
Collateral as required pursuant to Section 6.06 of the Credit Agreement.


(c)    Each Grantor agrees (i) to pay when due all material taxes, charges and
assessments against the Collateral in which it has any interest, unless being
contested in good faith by appropriate proceedings diligently conducted and
against which adequate reserves have been established in accordance with GAAP
applied on a basis consistent with the application of GAAP in the Audited
Financial Statements, and (ii) to cause to be terminated and released all Liens
(other than Permitted Liens) on the Collateral. Upon the failure of any Grantor
to so pay or contest such material taxes, charges, or assessments, or cause such
Liens to be terminated, the Administrative Agent at its option may pay or
contest any of them or amounts relating thereto but shall not have any
obligation to make any such payment or contest. All sums so disbursed by the
Administrative Agent, including all Attorneys’ Costs, court costs, reasonable
expenses and other charges related thereto, shall be payable within three (3)
Business Days of written demand by the applicable Grantor to the Administrative
Agent and shall be additional Secured Obligations secured by the Collateral, and
any amounts not so paid (in addition to other rights and remedies resulting from
such nonpayment) shall bear interest until paid in full at the Default Rate.
(d)    From time to time at the Administrative Agent’s reasonable request (but,
other than during the continuance of an Event of Default, not more often than
once per fiscal year), each Grantor shall furnish to the Administrative Agent
such supplements to the Schedules hereto.







--------------------------------------------------------------------------------





7.    Status of Grantors and Collateral Generally. Each Grantor represents and
warrants to, and covenants with, the Administrative Agent for the benefit of the
Secured Parties, with respect to itself and the Collateral as to which it has or
acquires any interest, that:


(a)    It is at its Applicable Date (or as to Collateral acquired after its
Applicable Date will be upon the acquisition of the same) and, except as
permitted by the Credit Agreement and subsection (b) of this Section 7, will
continue to be, the owner of the Collateral, free and clear of all Liens, other
than the security interest hereunder in favor of the Administrative Agent for
the benefit of the Secured Parties and Permitted Liens, and that it will at its
own cost and expense defend such Collateral and any products and proceeds
thereof against all claims and demands of all Persons (other than holders of
Permitted Liens) to the extent of their claims permitted under the Credit
Agreement at any time claiming the same or any interest therein adverse to the
Secured Parties. Upon the failure of any Grantor to so defend, the
Administrative Agent may do so at its option but shall not have any obligation
to do so. All sums so disbursed by the Administrative Agent, including
reasonable and documented out-of-pocket Attorneys’ Costs, court costs, expenses
and other charges related thereto, shall be payable within three (3) Business
Days of written demand by the applicable Grantor to the Administrative Agent and
shall be additional Secured Obligations secured by the Collateral, and any
amounts not so paid (in addition to other rights and remedies resulting from
such nonpayment) shall bear interest until paid in full at the Default Rate.


(b)    It shall not (i) sell, assign, transfer, lease, license or otherwise
dispose of any of, or grant any option with respect to, the Collateral, except
as permitted under the Credit Agreement or (ii) create or suffer to exist any
Lien upon or with respect to any of the Collateral except for the security
interests created by this Agreement and Permitted Liens.


(c)    It has requisite power and authority to enter into this Agreement (and
any Security Joinder Agreement applicable to it) and to perform its terms,
including the grant of the security interests in the Collateral herein provided
for.


(d)    No license, authorization, consent or approval by any Governmental
Authority or any other Person which has not been given or obtained, as the case
may be, is required either (i) for the grant by such Grantor of the security
interests granted hereby or for the execution, delivery or performance of this
Agreement (or any Security Joinder Agreement) by such Grantor, or (ii) for the
perfection of or the exercise by the Administrative Agent, on behalf of the
Secured Parties, of its rights and remedies hereunder, except for action
required by the Uniform Commercial Code to perfect and exercise remedies with
respect to the security interest conferred hereunder.


(e)    [Reserved.]


(f)    Schedule 7(f) attached hereto contains true and complete information as
to each of the following: (i) the exact legal name of each Grantor as it appears
in its Organization Documents as of its Applicable Date and at any time during
the five (5) year period ending as of its Applicable Date (the “Covered
Period”), (ii) the jurisdiction of formation and form of organization of each
Grantor, and the identification number of such Grantor in its jurisdiction of
formation (if any) as of its Applicable Date and at any time during the Covered
Period, (iii) each address of the chief executive office of each Grantor as of
its Applicable Date and at any time during the Covered Period, (iv) all trade
names or trade styles used by such Grantor as of its Applicable Date and at any
time during the Covered Period, (v) the address of each location of such Grantor
at which any tangible personal property Collateral (excluding any locations
where the aggregate value of all tangible personal property Collateral located
thereon does not exceed $1,000,000) is located at its Applicable Date and (vi)
with respect to each location described in clause (v) whether such location is
owned or leased by a Loan Party or is a bailee or other arrangement. No Grantor
shall change (a) its legal name, (b) the location of its chief executive office,
(c) its identity or organizational structure, (d) its Federal Taxpayer
Identification Number or organizational identification number, if any, or (e)
its jurisdiction of organization (in each case, including by merging with or
into any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), until (i) it shall have given the
Administrative Agent prior written notice





--------------------------------------------------------------------------------





(in the form of certificate signed by a Responsible Officer) of its intention so
to do, clearly describing such change and providing such other information in
connection therewith as the Administrative Agent may reasonably request and (ii)
it shall have taken all action reasonably satisfactory to the Administrative
Agent to maintain the perfection and priority of the security interest of the
Administrative Agent for the benefit of the Secured Parties in the Collateral,
if applicable.


(g)    No Grantor shall cause, suffer or permit any of the tangible personal
property Collateral with a book or replacement value in excess of $1,000,000 (i)
to be evidenced by any document of title (except for shipping documents as
necessary or customary to effect the receipt of raw materials or components or
the delivery of inventory to customers, in each case in the ordinary course of
business) or (ii) to be in the possession, custody or control of any
warehouseman or other bailee without prior written notice to the Administrative
Agent and the taking of such actions reasonably requested by the Administrative
Agent in each instance.


(h)    With respect to any location that is now or hereafter leased by a Loan
Party (excluding any locations where the aggregate value of all tangible
personal property Collateral located thereon does not exceed $2,500,000), to the
extent requested by the Administrative Agent, such Grantor shall have used
commercially reasonable efforts to cause such lessor to acknowledge the Lien in
favor of the Administrative Agent for the benefit of the Secured Parties
conferred hereunder and waive its statutory and consensual liens and rights with
respect to such Collateral in a written agreement in form and substance
acceptable to the Administrative Agent.


8.    Inspection. The Administrative Agent (or any of its representatives or
independent contractors), on behalf of the Secured Parties, shall have the right
to visit and inspect any of each Grantor’s properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at such reasonable times during normal
business hours and as often as may be reasonably desired but not more than once
a year unless an Event of Default has occurred and is continuing, upon not less
than ten (10) days advance notice to applicable Grantor given in accordance with
Section 11.02 of the Credit Agreement; provided, however, that (a) when an Event
of Default exists the Administrative Agent (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Grantors at any time during normal business hours and without
advance notice and (b) a Responsible Officer of such Grantor or the Company
shall be present during any discussions with the Grantor’s independent public
accountants.
    
9.    Specific Collateral.    


(a)    Accounts. With respect to its Accounts whether now existing or hereafter
created or acquired and wheresoever located, each Grantor represents, warrants
and covenants to the Administrative Agent for the benefit of the Secured Parties
that:


(i)    Each Grantor shall keep materially accurate and complete records of its
Accounts (“Account Records”) and from time to time at intervals designated by
the Administrative Agent such Grantor shall provide the Administrative Agent
with a schedule of Accounts in form reasonably acceptable to the Administrative
Agent describing all Accounts created or acquired by such Grantor (“Schedule of
Accounts”); provided, however, that such Grantor’s failure to execute and
deliver any such Schedule of Accounts shall not affect or limit the
Administrative Agent’s security interest or other rights in and to any Accounts
for the benefit of the Secured Parties. If reasonably requested by the
Administrative Agent in writing, each Grantor shall furnish the Administrative
Agent with copies of proof of delivery and other documents relating to the
Accounts so scheduled, including without limitation repayment histories and
present status reports (collectively, “Account Documents”) and such other matter
and information relating to the status of then existing Accounts as the
Administrative Agent shall reasonably request.


(ii)     All material Account Records and Account Documents are and shall as of
the date of delivery of any Compliance Certificate, located only at such
Grantor’s current chief executive office





--------------------------------------------------------------------------------





as set forth on Schedule 7(f) attached hereto or such other locations as are
specifically identified on a Compliance Certificate.


(iii)    The Accounts are genuine, are in all material respects what they
purport to be, are not evidenced by an instrument or document or, if evidenced
by an instrument or document, are only evidenced by one original instrument or
document.


(iv)    The Accounts cover bona fide sales, leases, licenses or other
dispositions of property in the ordinary course of business of such Grantor, or
the rendition by such Grantor of services, to an Account Debtor in the ordinary
course of business.


(v)    The amounts of the face value of any Account shown or reflected on any
Schedule of Accounts, invoice statement, or certificate delivered to the
Administrative Agent, are actually owing to such Grantor and are not contingent
for any reason and there are no setoffs, discounts, allowances, claims,
counterclaims or disputes of any kind or description in an amount greater than
$2,500,000 in the aggregate, or greater than $1,000,000 individually, known to
be existing or asserted with respect thereto and such Grantor has not made any
agreement with any Account Debtor thereunder for any deduction therefrom, except
as may be stated in the Schedule of Accounts and reflected in the calculation of
the face value of each respective invoice related thereto, in each case other
than in the ordinary course of business or otherwise disclosed to the
Administrative Agent.


(vi)    Except for conditions generally applicable to such Grantor’s industry
and markets, there are no facts, events, or occurrences known to such Grantor
pertaining particularly to any Accounts which are reasonably expected to
materially impair the validity, collectibility or enforcement of Accounts that
would, in the aggregate, be of material economic value, or in the aggregate
materially reduce the amount payable thereunder from the amount of the invoice
face value shown on any Schedule of Accounts, or on any certificate, contract,
invoice or statement delivered to the Administrative Agent with respect thereto,
except as may otherwise be disclosed to the Administrative Agent.


(vii)    The property or services giving rise thereto are not, and were not at
the time of the sale or performance thereof, subject to any Lien, claim,
encumbrance or security interest, except those of the Administrative Agent for
the benefit of Secured Parties and Permitted Liens.


(b)    Inventory. With respect to its Inventory whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Administrative Agent for the benefit of the
Secured Parties that each Grantor shall keep accurate and complete in all
material respects records of its Inventory, and shall furnish to the
Administrative Agent from time to time upon the reasonable request of the
Administrative Agent (but, other than during the continuance of an Event of
Default, not more often than once per fiscal year), a current schedule of
Inventory in form and substance as customarily maintained by each Grantor.




(c)    Equipment. With respect to its Equipment whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Administrative Agent for the benefit of the
Secured Parties that:


(i)    The Grantors, as soon as practicable following a request therefor by the
Administrative Agent, shall deliver to the Administrative Agent any and all
evidence of ownership of any of the Equipment (including without limitation
certificates of title and applications for title).


(ii)    The Grantors shall maintain accurate and complete in all material
respects records of its Equipment and shall furnish the Administrative Agent
upon request with a current schedule containing the foregoing information in
form and substance as customarily maintained by each Grantor, but, other than
during the continuance of an Event of Default, not more often than once per
fiscal year.





--------------------------------------------------------------------------------







(d)    Supporting Obligations. With respect to its Supporting Obligations
whether now existing or hereafter created or acquired and wheresoever located,
each Grantor represents, warrants and covenants to the Administrative Agent for
the benefit of the Secured Parties that:


(i)    Each Grantor shall upon the request of the Administrative Agent from time
to time following the occurrence and during the continuance of any Default or
Event of Default, deliver to the Administrative Agent the originals of all
documents evidencing or constituting Supporting Obligations, together with such
other documentation (executed as appropriate by such Grantor) and information as
may be necessary to enable the Administrative Agent to realize upon the
Supporting Obligations in accordance with their respective terms or transfer the
Supporting Obligations as may be permitted under the Loan Documents or by
applicable law.


(ii)    With respect to each letter of credit giving rise to Letter-of-Credit
Rights that has an aggregate stated amount available to be drawn in excess of
$1,000,000, each Grantor shall, at the request of the Administrative Agent, use
its commercially reasonable efforts to cause the issuer thereof to execute and
deliver to the Administrative Agent a consent to assignment of such
Letter-of-Credit Rights (in form and substance satisfactory to Administrative
Agent).


(e)    Investment Property. With respect to its Investment Property whether now
existing or hereafter created or acquired and wheresoever located, each Grantor
represents, warrants and covenants to the Administrative Agent for the benefit
of the Secured Parties that:


(i)    Schedule 9(e) attached hereto contains, as of its Applicable Date, a true
and complete description of (x) the name and address of each securities
intermediary with which such Grantor maintains a securities account in which
Investment Property is or may at any time be credited or maintained, and (y) all
other Investment Property of such Grantor other than interests in Subsidiaries
in which such Grantor has granted a Lien to the Administrative Agent for the
benefit of the Secured Parties pursuant to the Pledge Agreement.


(ii)    Except with the express prior written consent of the Administrative
Agent in each instance, all Investment Property (other than interests in
Subsidiaries in which such Grantor has granted a Lien to the Administrative
Agent for the benefit of the Secured Parties pursuant to the Pledge Agreement or
security entitlements credited to an individual securities account with an
aggregate value of less than $1,000,000) shall be maintained at all times in the
form of (a) certificated securities, which certificates shall have been
delivered to the Administrative Agent together with duly executed undated stock
powers endorsed in blank pertaining thereto, or (b) security entitlements
credited to one or more securities accounts as to each of which the
Administrative Agent has received (1) copies of the account agreement between
the applicable securities intermediary and such Grantor and the most recent
statement of account pertaining to such securities account (each certified to be
true and correct by an officer of such Grantor) and (2) a control agreement (in
form and substance reasonably satisfactory to Administrative Agent) from the
applicable securities intermediary which remains in full force and effect and as
to which the Administrative Agent has not received any notice of termination.
Without limiting the generality of the foregoing, no Grantor shall cause, suffer
or permit any Investment Property to be credited to or maintained in any
securities account not listed on Schedule 9(e) attached hereto except in each
case upon giving not less than fifteen (15) days’ (or such shorter period as may
be agreed to by the Administrative Agent in its sole discretion) prior written
notice to the Administrative Agent and taking or causing to be taken at such
Grantor’s expense all such Perfection Action, including the delivery of such
Perfection Documents, as may be reasonably requested by the Administrative Agent
to perfect or protect, or maintain the perfection and priority of, the Lien of
the Administrative Agent for the benefit of the Secured Parties in Collateral
contemplated hereunder.


(iii)    All dividends and other distributions with respect to any of the
Investment Property shall be subject to the security interest conferred
hereunder.





--------------------------------------------------------------------------------







(iv)    So long as no Event of Default shall have occurred and be continuing,
the registration of Investment Property in the name of a Grantor as record and
beneficial owner shall not be changed and such Grantor shall be entitled to
exercise all voting and other rights and powers pertaining to Investment
Property for all purposes not inconsistent with the terms hereof or of a control
agreement then in effect relating thereto.


(v)    Upon the occurrence and during the continuance of any Event of Default,
at the option of the Administrative Agent, and upon one (1) Business Day’s prior
written notice by the Administrative Agent, all rights of the Grantors to
exercise the voting or consensual rights and powers which it is authorized to
exercise pursuant to clause (iv) immediately above shall cease and the
Administrative Agent may thereupon (but shall not be obligated to), at its
request, cause such Collateral to be registered in the name of the
Administrative Agent or its nominee or agent for the benefit of the Secured
Parties and/or exercise such voting or consensual rights and powers as appertain
to ownership of such Collateral, and to that end each Grantor hereby appoints
the Administrative Agent as its proxy, with full power of substitution, to vote
and exercise all other rights as a shareholder with respect to such Investment
Property upon the occurrence and during the continuance of any Event of Default,
which proxy is coupled with an interest and is irrevocable until the Facility
Termination Date, or upon the Covenant Compliance Restoration Date at the
request of the Company and each Grantor hereby agrees to provide such further
proxies as the Administrative Agent may request; provided, however, that the
Administrative Agent in its discretion may from time to time refrain from
exercising, and shall not be obligated to exercise, any such voting or
consensual rights or such proxy.


(f)    Deposit Accounts. With respect to its Deposit Accounts whether now
existing or hereafter created or acquired and wheresoever located, each Grantor
represents, warrants and covenants to the Administrative Agent for the benefit
of the Secured Parties that:


(i)    Schedule 9(f) attached hereto contains, as of its Applicable Date, a true
and complete description of the name and address of each depositary institution
with which such Grantor maintains a Deposit Account that is not an Excluded
Account.


(ii)    If requested by the Administrative Agent, any Deposit Account that is
not an Excluded Account shall be maintained at all times with depositary
institutions as to which the Administrative Agent shall have received a control
agreement (in form and substance satisfactory to the Administrative Agent).


(g)    Chattel Paper. With respect to its Chattel Paper whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Administrative Agent for the benefit of the
Secured Parties that:


(i)    Each Grantor shall at all times retain sole physical possession of the
originals of all Chattel Paper (other than electronic Chattel Paper and the
electronic components of hybrid Chattel Paper); provided, however, that (x) upon
the request of the Administrative Agent from time to time, such Grantor shall
immediately deliver physical possession of such Chattel Paper to the
Administrative Agent or its designee, and (y) in the event that there shall be
created more than one original counterpart of any physical document that alone
or in conjunction with any other physical or electronic document constitutes
Chattel Paper, then such counterparts shall be numbered consecutively starting
with “1” and such Grantor shall retain the counterpart numbered “1”.


(ii)    All counterparts of all tangible Chattel Paper (and the tangible
components of hybrid Chattel Paper) shall immediately upon the creation or
acquisition thereof by any Grantor be conspicuously legended as follows: “A
FIRST PRIORITY SECURITY INTEREST IN THIS CHATTEL PAPER HAS BEEN GRANTED TO BANK
OF AMERICA, N.A., FOR ITSELF AND AS ADMINISTRATIVE AGENT FOR CERTAIN SECURED
PARTIES PURSUANT TO A





--------------------------------------------------------------------------------





SECURITY AGREEMENT DATED AS OF MAY 6, 2020, AS AMENDED FROM TIME TO TIME. NO
SECURITY INTEREST OR OTHER INTEREST IN FAVOR OF ANY OTHER PERSON MAY BE CREATED
BY THE TRANSFER OF PHYSICAL POSSESSION OF THIS CHATTEL PAPER OR OF ANY
COUNTERPART HEREOF EXCEPT BY OR WITH THE CONSENT OF THE AFORESAID ADMINISTRATIVE
AGENT AS PROVIDED IN SUCH SECURITY AGREEMENT.” In the case of electronic Chattel
Paper (including the electronic components of hybrid Chattel Paper), no Grantor
shall create or acquire any such Chattel Paper unless, prior to such acquisition
or creation, it shall have taken such Perfection Action as the Administrative
Agent may require to perfect by control the security interest of the
Administrative Agent for the benefit of the Secured Parties in such Collateral.


(iii)    Other than in the ordinary course of business and in keeping with
reasonable and customary practice, no Grantor shall amend, modify, waive or
terminate any provision of, or fail to exercise promptly and diligently each
material right or remedy conferred under or in connection with, any Chattel
Paper, in any case in such a manner as could reasonably be expected to
materially adversely affect the value of affected Chattel Paper as collateral.


(h)    Instruments. With respect to its Instruments whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Administrative Agent for the benefit of the
Secured Parties that:


(i)    Each Grantor shall upon the request of the Administrative Agent from time
to time, deliver to the Administrative Agent the originals of all such
Instruments in excess of $1,000,000, together with duly executed undated
endorsements in blank affixed thereto and such other documentation and
information as may be necessary to enable the Administrative Agent to realize
upon the Instruments in accordance with their respective terms or transfer the
Instruments as may be permitted under the Loan Documents or by applicable law.
    
(ii)    Other than in the ordinary course of business or in keeping with
reasonable and customary practice, no Grantor shall amend, modify, waive or
terminate any provision of, or fail to exercise promptly and diligently each
material right or remedy conferred under or in connection with, any Instrument,
in any case in such a manner as could reasonably be expected to materially
adversely affect the value of affected Instrument as Collateral.


(i)    Commercial Tort Claims. With respect to its Commercial Tort Claims
whether now existing or hereafter created or acquired and wheresoever located,
each Grantor represents, warrants and covenants to the Administrative Agent for
the benefit of the Secured Parties that:


(i)    Schedule 9(i) attached hereto contains a true and complete list of all
Commercial Tort Claims in which any Grantor has an interest and which have been
identified by a Grantor as of its Applicable Date or the most recent date such
Schedule has been updated, as applicable, and as to which such Grantor believes
in good faith there exists the possibility of recovery (including by way of
settlement) of monetary relief in excess of $1,000,000 and for which a complaint
in a court of competent jurisdiction has been filed (“Grantor Claims”). If any
Grantor shall at any time after the date of this Agreement acquire an additional
Grantor Claim, such Grantor shall, concurrently with delivery of annual
financial statements pursuant to Section 6.01(a) of the Credit Agreement and
delivery of the related Compliance Certificate (or such later date as the
Administrative Agent may agree in its sole discretion), notify the
Administrative Agent thereof and provide supplements to Schedule 9(i) describing
the details thereof. With respect to each such additional Grantor Claim, such
Grantor Claim shall be and become part of the Collateral hereunder from the date
such claim is identified to the Administrative Agent as provided above without
further action, and (ii) the Administrative Agent is hereby authorized at the
expense of the applicable Grantor to execute and file such additional financing
statements or amendments to previously filed financing statements, and take such
other action as it may reasonably deem necessary or advisable, to perfect the
Lien on such





--------------------------------------------------------------------------------





additional Grantor Claims conferred hereunder, and the applicable Grantor shall,
if required by applicable law or otherwise at the request of the Administrative
Agent, execute and deliver such Perfection Documents and take such other
Perfection Action as the Administrative Agent may determine to be necessary or
advisable to perfect or protect the Lien of the Administrative Agent for the
benefit of the Secured Parties in such additional Grantor Claims conferred
hereunder.


(j)    Patents and Trademarks.


(i)    Each Grantor represents and warrants that, as of its Applicable Date or
the most recent date such Schedule has been updated, as applicable, it has no
material Patents issued or registered with the United States Patent and
Trademark Office (“USPTO”) other than the Patents listed on Schedule 9(j)
attached hereto.


(ii)    Each Grantor represents and warrants that, as of its Applicable Date or
the most recent date such Schedule has been updated, as applicable, it has no
material Trademarks registered with the USPTO other than the Trademarks listed
on Schedule 9(j) attached hereto.
(iii)    Each Grantor shall furnish to the Administrative Agent concurrently
with delivery of annual financial statements pursuant to Section 6.01(a) of the
Credit Agreement and delivery of the related Compliance Certificate (or such
later date as the Administrative Agent may agree in its sole discretion), such
supplements to Schedule 9(j) necessary to keep the representations and
warranties in this Section 9(j) true and complete.


(k)    Copyrights.


(i)    Each Grantor represents and warrants that, as of its Applicable Date or
the most recent date such Schedule has been updated, as applicable, it has no
material Copyrights registered with the United States Copyright Office other
than those Copyrights listed on Schedule 9(k) attached hereto.
(ii)    Each Grantor shall furnish to the Administrative Agent concurrently with
at the time of delivery of annual financial statements pursuant to Section
6.01(a) of the Credit Agreement and delivery of the related Compliance
Certificate (or such later date as the Administrative Agent may agree in its
sole discretion), notify the Administrative Agent thereof and provide
supplements to Schedule 9(i) describing the details thereof, such supplements to
Schedule 9(k) necessary to keep the representations and warranties in this
Section 9(k) true and complete.


10.    Casualty and Liability Insurance Required.


(a)Each Grantor will maintain with insurance companies that it and each of its
Subsidiaries believes (in the good faith judgment of its management) are
financially sound and reputable at the time the relevant coverage is placed or
renewed, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons and all such insurance
shall (i) provide for not less than 30 days’ prior notice to the Administrative
Agent of termination, lapse or cancellation of such insurance, (ii) name the
Administrative Agent as additional insured on behalf of the Secured Parties (in
the case of liability insurance) or lender’s loss payee (in the case of property
insurance), as applicable, (iii) if reasonably requested by the Administrative
Agent, include a breach of warranty clause and (iv) be reasonably satisfactory
in all other respects to the Administrative Agent; provided that the items set
forth in the foregoing clauses (i) and (ii) shall be subject to the satisfaction
of the post-closing actions set forth in Section 7.12 of the Credit Agreement;
and





--------------------------------------------------------------------------------





(b)Deliver to the Administrative Agent (with a copy for each Lender), in form
and detail reasonably satisfactory to the Administrative Agent, as soon as
available, but in any event within 30 days after the end of each fiscal year of
the Company, a report summarizing the insurance coverage (specifying type,
amount and carrier) in effect for each Grantor and its Subsidiaries and
containing such additional information as the Administrative Agent, or any
Lender through the Administrative Agent, may reasonably specify.


11.    Rights and Remedies Upon Event of Default. Upon and during the
continuance of an Event of Default, the Administrative Agent shall have the
following rights and remedies on behalf of the Secured Parties in addition to
any rights and remedies set forth elsewhere in this Agreement or the other Loan
Documents, all of which may be exercised with or, if allowed by law, without
notice to a Grantor:


(a)    All of the rights and remedies of a secured party under the UCC or under
other applicable law, all of which rights and remedies shall be cumulative, and
none of which shall be exclusive, to the extent permitted by law, in addition to
any other rights and remedies contained in this Agreement or any other Loan
Document;


(b)    The right to foreclose the Liens and security interests created under
this Agreement by any available judicial procedure or without judicial process;


(c)    The right to (i) enter upon the premises of a Grantor through self-help
and without judicial process, without first obtaining a final judgment or giving
such Grantor notice or opportunity for a hearing on the validity of the
Administrative Agent’s claim and without any obligation to pay rent to such
Grantor, or any other place or places where any Collateral is located and kept,
and remove the Collateral therefrom to the premises of the Administrative Agent
or any agent of the Administrative Agent, for such time as the Administrative
Agent may desire, in order effectively to collect or liquidate the Collateral,
(ii) require such Grantor or any bailee or other agent of such Grantor to
assemble the Collateral and make it available to the Administrative Agent at a
place to be designated by the Administrative Agent that is reasonably convenient
to both parties, and (iii) notify any or all Persons party to a control
agreement or who otherwise have possession of or control over any Collateral of
the occurrence of an Event of Default and other appropriate circumstances, and
exercise control over and take possession or custody of any or all Collateral in
the possession, custody or control of such other Persons;


(d)    The right to (i) exercise all of a Grantor’s rights and remedies with
respect to the collection of Accounts, Chattel Paper, Instruments, Supporting
Obligations and General Intangibles (collectively, “Payment Collateral”),
including the right to demand payment thereof and enforce payment, by legal
proceedings or otherwise; (ii) settle, adjust, compromise, extend or renew all
or any Payment Collateral or any legal proceedings pertaining thereto; (iii)
discharge and release all or any Payment Collateral; (iv) take control, in any
manner, of any item of payment or proceeds referred to in Section 5 above; (v)
prepare, file and sign a Grantor’s name on any Proof of Claim in bankruptcy,
notice of Lien, assignment or satisfaction of Lien or similar document in any
action or proceeding adverse to any obligor under any Payment Collateral or
otherwise in connection with any Payment Collateral; (vi) endorse the name of a
Grantor upon any chattel paper, document, instrument, invoice, freight bill,
bill of lading or similar document or agreement relating to any Collateral;
(vii) use the information recorded on or contained on a Grantor’s internet
website or otherwise in any data processing equipment and computer hardware and
software relating to any Collateral to which a Grantor has access; (viii) open
such Grantor’s mail and collect any and all amounts due to such Grantor from any
Account Debtors or other obligor in respect of Payment Collateral; (ix) take
over such Grantor’s post office boxes or make other arrangements as the
Administrative Agent, on behalf of the Secured Parties, deems necessary to
receive such Grantor’s mail, including notifying the post office authorities to
change the address for delivery of such Grantor’s mail to such address as the
Administrative Agent, on behalf of the Secured Parties, may designate; (x)
notify any or all Account Debtors or other obligor on any Payment Collateral
that such Payment Collateral has been assigned to the Administrative Agent for
the benefit of the Secured Parties and that the Administrative Agent has a
security interest therein for the benefit of the Secured Parties (provided that
the Administrative Agent may at any time give such notice to an Account Debtor
that is a department,





--------------------------------------------------------------------------------





agency or authority of the United States government); each Grantor hereby agrees
that any such notice, in the Administrative Agent’s sole discretion, may (but
need not) be sent on such Grantor’s stationery, in which event such Grantor
shall co-sign such notice with the Administrative Agent if requested to do so by
the Administrative Agent; and (xi) do all acts and things and execute all
documents necessary, in Administrative Agent’s sole discretion, to collect the
Payment Collateral; and


(e)    The right to sell all or any Collateral in its then existing condition,
or after any further manufacturing or processing thereof, at such time or times,
at public or private sale or sales, with such notice as may be required by law,
in lots or in bulk, for cash or on credit, with or without representations and
warranties, all as the Administrative Agent, in its sole discretion, may deem
advisable. The Administrative Agent shall have the right to conduct such sales
on a Grantor’s premises or elsewhere and shall have the right to use a Grantor’s
premises without charge for such sales for such time or times as the
Administrative Agent may see fit. The Administrative Agent may, if it deems it
reasonable, postpone or adjourn any sale of the Collateral from time to time by
an announcement at the time and place of such postponed or adjourned sale, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. Each Grantor agrees that the Administrative Agent has no
obligation to preserve rights to the Collateral against prior parties or to
marshal any Collateral for the benefit of any Person. The Administrative Agent
for the benefit of the Secured Parties is hereby granted an irrevocable fully
paid license or other right (including each Grantor’s rights under any license
or any franchise agreement), each of which shall remain in full force and effect
until the Facility Termination Date, or upon the Covenant Compliance Restoration
Date at the request of the Company, to use, without charge, each of the labels,
patents, copyrights, names, trade secrets, trade names, trademarks and
advertising matter, or any property of a similar nature owned or licensed by any
Grantor, as it pertains to the Collateral, in completing production of,
advertising for sale and selling any Collateral. If any of the Collateral shall
require repairs, maintenance, preparation or the like, or is in process or other
unfinished state, the Administrative Agent shall have the right, but shall not
be obligated, to perform such repairs, maintenance, preparation, processing or
completion of manufacturing for the purpose of putting the same in such saleable
form as the Administrative Agent shall deem appropriate, but the Administrative
Agent shall have the right to sell or dispose of the Collateral without such
processing and no Grantor shall have any claim against the Administrative Agent
for the value that may have been added to such Collateral with such processing.
In addition, each Grantor agrees that in the event notice is necessary under
applicable law, written notice mailed to such Grantor in the manner specified
herein ten (10) days prior to the date of public sale of any of the Collateral
or prior to the date after which any private sale or other disposition of the
Collateral will be made shall constitute commercially reasonable notice to such
Grantor. All notice is hereby waived with respect to any of the Collateral which
threatens to decline speedily in value or is of a type customarily sold on a
recognized market. The Administrative Agent may purchase all or any part of the
Collateral at public or, if permitted by law, private sale, free from any right
of redemption which is hereby expressly waived by such Grantor and, in lieu of
actual payment of such purchase price, may set off the amount of such price
against the Secured Obligations.


The net cash proceeds resulting from the collection, liquidation, sale, or other
disposition of the Collateral shall be applied first to the expenses (including
all Attorneys’ Costs) of retaking, holding, storing, processing and preparing
for sale, selling, collecting, liquidating and the like, and then to the
satisfaction of all Secured Obligations in accordance with the terms of Section
8.03 of the Credit Agreement. Each Grantor shall be liable to the Administrative
Agent, for the benefit of the Secured Parties, and shall pay to the
Administrative Agent, for the benefit of the Secured Parties, on demand any
deficiency which may remain after such sale, disposition, collection or
liquidation of the Collateral.


12.    Attorney-in-Fact. Each Grantor hereby appoints the Administrative Agent
as such Grantor’s attorney-in-fact for the purposes of carrying out the
provisions of this Agreement and taking any action and executing any instrument
which the Administrative Agent may deem necessary or advisable to accomplish the
purposes hereof, which appointment is irrevocable and coupled with an interest;
provided that the Administrative Agent shall have and may exercise rights under
this power of attorney only upon the occurrence and during the continuance of an
Event of Default. Without limiting the generality of the foregoing, upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent shall have the right and power:





--------------------------------------------------------------------------------







(a)    to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;


(b)    to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clause (a) above;


(c)    to endorse such Grantor’s name on any checks, notes, drafts or any other
payment relating to or constituting proceeds of the Collateral which comes into
the Administrative Agent’s possession or the Administrative Agent’s control, and
deposit the same to the account of the Administrative Agent, for the benefit of
the Secured Parties, on account and for payment of the Secured Obligations.


(d)    to file any claims or take any action or institute any proceedings that
the Administrative Agent may deem necessary or desirable for the collection of
any of the Collateral or otherwise to enforce the rights of the Administrative
Agent, for the benefit of the Secured Parties, with respect to any of the
Collateral; and


(e)    to execute, in connection with any sale or other disposition of
Collateral provided for herein, any endorsement, assignments, or other
instruments of conveyance or transfer with respect thereto.


13.    Reinstatement. The granting of a security interest in the Collateral and
the other provisions hereof shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of any of the Secured Obligations is
rescinded or must otherwise be returned by any Secured Party or is repaid by any
Secured Party in whole or in part in good faith settlement of a pending or
threatened avoidance claim, whether upon the insolvency, bankruptcy or
reorganization of any Grantor or any other Loan Party or otherwise, all as
though such payment had not been made. The provisions of this Section 13 shall
survive repayment of all of the Obligations and the termination or expiration of
this Agreement in any manner, including but not limited to termination upon
occurrence of the Facility Termination Date, or upon the Covenant Compliance
Restoration Date at the request of the Company.


14.    Certain Waivers by the Grantors. Each Grantor waives to the extent
permitted by applicable law (a) any right to require any Secured Party or any
other obligee of the Secured Obligations to (i) proceed against any Person or
entity, including without limitation any Loan Party, (ii) proceed against or
exhaust any Collateral or other collateral for the Secured Obligations, or (iii)
pursue any other remedy in its power; (b) any defense arising by reason of any
disability or other defense of any other Person, or by reason of the cessation
from any cause whatsoever of the liability of any other Person or entity, (c)
any right of subrogation, and (d) any right to enforce any remedy which any
Secured Party or any other obligee of the Secured Obligations now has or may
hereafter have against any other Person and any benefit of and any right to
participate in any collateral or security whatsoever now or hereafter held by
the Administrative Agent for the benefit of the Secured Parties. Each Grantor
authorizes each Secured Party and each other obligee of the Secured Obligations
without notice (except notice required by applicable law) or demand and without
affecting its liability hereunder or under the Loan Documents from time to time
to: (i) take and hold security, other than the Collateral herein described, for
the payment of such Secured Obligations or any part thereof, and exchange,
enforce, waive and release the Collateral herein described or any part thereof
or any such other security; and (ii) apply such Collateral or other security and
direct the order or manner of sale thereof as such Secured Party or obligee in
its discretion may determine (subject to Section 8.03 of the Credit Agreement).


The Administrative Agent may at any time deliver (without representation,
recourse or warranty) the Collateral or any part thereof to a Grantor and the
receipt thereof by such Grantor shall be a complete and full acquittance for the
Collateral so delivered, and the Administrative Agent shall thereafter be
discharged from any liability or responsibility therefor.


15.    Continued Powers. Until the Facility Termination Date, or upon the
Covenant Compliance Restoration Date at the request of the Company, the power of
sale and other rights, powers and remedies granted to the Administrative Agent
for the benefit of the Secured Parties hereunder shall continue to exist and may
be exercised by the Administrative Agent at any time and from time to time
irrespective of the fact that any of the Secured Obligations





--------------------------------------------------------------------------------





or any part thereof may have become barred by any statute of limitations or that
any part of the liability of any Grantor may have ceased.


16.    Other Rights. The rights, powers and remedies given to the Administrative
Agent for the benefit of the Secured Parties by this Agreement shall be in
addition to all rights, powers and remedies given to the Administrative Agent or
any other Secured Party under any other Loan Document or by virtue of any
statute or rule of law. Any forbearance or failure or delay by the
Administrative Agent in exercising any right, power or remedy hereunder shall
not be deemed to be a waiver of such right, power or remedy, and any single or
partial exercise of any right, power or remedy hereunder shall not preclude the
further exercise thereof; and every right, power and remedy of the Secured
Parties shall continue in full force and effect until such right, power or
remedy is specifically waived in accordance with the terms of the Credit
Agreement.


17.    Anti-Marshaling Provisions. The right is hereby given by each Grantor to
the Administrative Agent, for the benefit of the Secured Parties, to make
releases (whether in whole or in part) of all or any part of the Collateral
agreeable to the Administrative Agent without notice to, or the consent,
approval or agreement of other parties and interests, including junior lienors,
which releases shall not impair in any manner the validity of or priority of the
Liens and security interests in the remaining Collateral conferred hereunder,
nor release any Grantor from personal liability for the Secured Obligations.
Notwithstanding the existence of any other security interest in the Collateral
held by the Administrative Agent, for the benefit of the Secured Parties, the
Administrative Agent shall have the right to determine the order in which any or
all of the Collateral shall be subjected to the remedies provided in this
Agreement. Each Grantor hereby waives any and all right to require the
marshaling of assets in connection with the exercise of any of the remedies
permitted by applicable law or provided herein or in any other Loan Document.


18.    Entire Agreement. This Agreement and each Security Joinder Agreement,
together with the Credit Agreement and other Loan Documents, constitute and
express the entire understanding between the parties hereto with respect to the
subject matter hereof, and supersede all prior negotiations, agreements and
understandings, inducements, commitments or conditions, express or implied, oral
or written, except as contained in the Loan Documents. The express terms hereof
and of the Security Joinder Agreements control and supersede any course of
performance or usage of the trade inconsistent with any of the terms hereof or
thereof. Except as provided in Sections 24 and 26, neither this Agreement nor
any Security Joinder Agreement nor any portion or provision hereof or thereof
may be changed, altered, modified, supplemented, discharged, canceled,
terminated, or amended orally or in any manner other than as provided in the
Credit Agreement.


19.    Third Party Reliance. Each Grantor hereby consents and agrees that all
issuers of or obligors in respect of any Collateral, and all securities
intermediaries, warehousemen, bailees, public officials and other Persons having
any interest in, possession of, control over or right, privilege, duty or
discretion in respect of, any Collateral shall be entitled to accept the
provisions hereof and of the Security Joinder Agreements as conclusive evidence
of the right of the Administrative Agent, on behalf of the Secured Parties, to
exercise its rights hereunder or thereunder with respect to the Collateral,
notwithstanding any other notice or direction to the contrary heretofore or
hereafter given by any Grantor or any other Person to any of such Persons.


20.    Binding Agreement; Assignment. This Agreement and each Security Joinder
Agreement, and the terms, covenants and conditions hereof and thereof, shall be
binding upon and inure to the benefit of the parties hereto and thereto, and to
their respective successors and assigns, except that no Grantor shall be
permitted to assign any of its rights, powers, duties or obligations under this
Agreement, any Security Joinder Agreement or any interest herein or therein or
in the Collateral or any part thereof or interest therein, in each case except
as expressly permitted herein or in the Credit Agreement. Without limiting the
generality of the foregoing sentence of this Section 20, any Lender may assign
to one or more Persons, or grant to one or more Persons participations in or to,
all or any part of its rights and obligations under the Credit Agreement (to the
extent permitted by the Credit Agreement); and to the extent of any such
assignment or participation such other Person shall, to the fullest extent
permitted by law, thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, subject however, to the
provisions of the Credit Agreement, including Article IX thereof (concerning the
Administrative Agent) and Section 11.07 thereof (concerning assignments and
participations). All references herein to the Administrative Agent and to





--------------------------------------------------------------------------------





the Secured Parties shall include any successor thereof or permitted assignee,
and any other obligees from time to time of the Secured Obligations.


21.    Secured Cash Management Agreements and Secured Hedging Agreements. No
Secured Party (other than the Administrative Agent) that obtains the benefit of
this Agreement shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in each such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Agreement to the contrary, the Administrative Agent shall only be required to
verify the payment of, or that other satisfactory arrangement have been made
with respect to, the Secured Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements to the extent the Administrative Agent
has received written notice of such Obligations, together with such supporting
documentation as it may reasonably request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be. Each Secured Party not a party to the
Credit Agreement that obtains the benefit of this Agreement shall be deemed to
have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of the Credit Agreement, and that with respect to the
actions and omissions of the Administrative Agent hereunder or otherwise
relating hereto that do or may affect such Secured Party, the Administrative
Agent and each of its Related Parties shall be entitled to all the rights,
benefits and immunities conferred under Article IX of the Credit Agreement.


22.    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


23.    Counterparts. This Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Agreement to
produce or account for more than one such counterpart executed by the Grantor
against whom enforcement is sought. Without limiting the foregoing provisions of
this Section 23, the provisions of Section 11.11 of the Credit Agreement shall
be applicable to this Agreement.


24.    Termination; Partial Releases. Subject to the provisions of Section 13,
this Agreement and each Security Joinder Agreement, and all obligations of the
Grantors hereunder (excluding those obligations and liabilities that expressly
survive such termination) shall terminate without delivery of any instrument or
performance of any act by any party on the Facility Termination Date, or upon
the Covenant Compliance Restoration Date at the request of the Company. Upon
such termination of this Agreement, the Administrative Agent shall, at the
request and sole expense of the Grantors, promptly deliver to the Grantors such
termination statements and take such further actions as the Grantors may
reasonably request to terminate of record, or otherwise to give appropriate
notice of the termination of, any Lien conferred hereunder. If any of the
Collateral shall be sold, transferred or otherwise Disposed of by any Grantor in
a transaction expressly permitted under the Credit Agreement or any Grantor
shall no longer be required to be a party hereto, then the Administrative Agent
shall, at the request and sole expense of the Grantors, promptly deliver to such
Grantor all releases or other documents reasonably necessary or desirable for
the release of the Liens created hereby on such Collateral or the release of
such Grantor as a party hereto, as applicable, in accordance with Section 9.10
of the Credit Agreement.


25.    Notices. Any notice required or permitted hereunder shall be given (a)
with respect to any Grantor, at the address then in effect for the giving of
notices to the Company under the Credit Agreement and (b) with respect to the
Administrative Agent or a Lender, at the Administrative Agent’s address
indicated in Schedule 11.02 of the Credit Agreement. All such addresses may be
modified, and all such notices shall be given and shall be effective, as
provided in Section 11.02 of the Credit Agreement for the giving and
effectiveness of notices and modifications of addresses thereunder.







--------------------------------------------------------------------------------





26.    Joinder. Each Person that shall at any time execute and deliver to the
Administrative Agent a Security Joinder Agreement substantially in the form
attached hereto as Exhibit A shall thereupon irrevocably, absolutely and
unconditionally become a party hereto and obligated hereunder as a Grantor and
shall have thereupon pursuant to Section 2 granted a security interest in and
collaterally assigned to the Administrative Agent for the benefit of the Secured
Parties all Collateral in which it has at its Applicable Date or thereafter
acquires any interest or the power to transfer, and all references herein and in
the other Loan Documents to the Grantors or to the parties to this Agreement
shall be deemed to include such Person as a Grantor hereunder. Each Security
Joinder Agreement shall be accompanied by the Supplemental Schedules referred to
therein, appropriately completed with information relating to the Grantor
executing such Security Joinder Agreement and its property. Each of the
applicable Schedules attached hereto shall be deemed amended and supplemented
without further action by such information reflected on the Supplemental
Schedules.


27.    Rules of Interpretation. The rules of interpretation contained in Section
1.02 of the Credit Agreement shall be applicable to this Agreement and each
Security Joinder Agreement and are hereby incorporated by reference. All
representations and warranties contained herein shall survive the delivery of
documents and any Credit Extensions referred to herein or secured hereby.


28.    Governing Law; Etc. The terms of Section 11.17 of the Credit Agreement
are incorporated herein by reference, mutatis mutandis, and the parties hereto
agree to such terms. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 25. Nothing in
this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by Law.
29.    Waiver of Jury Trial.    EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER ANY LOAN DOCUMENT (INCLUDING, IF APPLICABLE, ANY SECURITY
JOINDER AGREEMENT) OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT
(INCLUDING, IF APPLICABLE, ANY SECURITY JOINDER AGREEMENT), OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.


30.    Judgement Currency.    The terms of Section 11.19 of the Credit Agreement
are incorporated herein by reference, mutatis mutandis, and the parties hereto
agree to such terms.


31.    Taxes and Expenses. Taxes, costs, fees and expenses in respect of this
Agreement shall be paid by each Grantor as required by Sections 3.01 and 11.04
of the Credit Agreement (with the understanding and agreement of each Grantor
that, for purposes hereof, each Grantor shall have the same payment and
reimbursement obligations as a Borrower under Sections 3.01 and 11.04 even
though such Grantor is not specifically referenced in Sections 3.01 and 11.04).
Any and all costs and expenses incurred by the Grantors in the performance of
actions required pursuant to the terms hereof shall be borne solely by the
Grantors.


[Signature pages follow.]





















--------------------------------------------------------------------------------



















    IN WITNESS WHEREOF, the parties have duly executed this Security Agreement
on the day and year first written above.


GRANTORS:


ENVISTA HOLDINGS CORPORATION


By:    /s/ Howard Yu    
Name: Howard Yu
Title: Chief Financial Officer and Senior Vice President













































































--------------------------------------------------------------------------------















                
Aribex, Inc.
DCII Investment Company, LLC
DCII North America, LLC
DCII US Holdings, LLC
Dental Imaging Technologies Corporation
DH Dental Business Services, LLC
DH Dental Employment Services, LLC
Husky Acquisition LLC
Implant Direct Sybron Administration LLC
Implant Direct Sybron International LLC
Implant Direct Sybron Manufacturing LLC
Jeneric/Pentron Incorporated
KaVo Dental Technologies, LLC
Kerr Corporation
Metrex Research, LLC
Nobel Biocare Holding USA, Inc.
Nobel Biocare Procera, LLC
Nobel Biocare USA, LLC
Ormco Corporation
Ormco IP, LLC
Pentron Clinical Technologies, LLC
Pentron Corporation
Pentron Laboratory Technologies, LLC
SC Subsidiary, LLC
Sybron Canada Holdings, Inc.
Sybron Dental Specialties, Inc.


By:     /s/ John Bedford    
Name: John Bedford
Title: Treasurer and Vice President











































--------------------------------------------------------------------------------















                




DCII Surety, LLC
KaVo Dental Manufacturing, Inc.


By:     /s/ Amir Aghdaei     
Name: Amir Aghdaei
Title: President





















































































--------------------------------------------------------------------------------





 










ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A., as Administrative Agent




By:    /s/ Liliana Claar                    
Name:     Liliana Claar
Title: Vice President





























































































--------------------------------------------------------------------------------





                









--------------------------------------------------------------------------------








SCHEDULE 7(f)


Grantor Information


I.
II.
III.
IV.
V.
VI.
VII.
Name
Jurisdiction of
Formation/
Form of Entity/I.D. Number
Address of Chief
Executive Office
Trade Names/
Trade Styles
Collateral
Locations
(and Type
of Collateral)
Name and address
of Owner of
Collateral Location
(If other than Grantor)
Relationship of
Persons listed in VI to
Grantor (e.g., lessor,
warehousemen)
Aribex, Inc.
Utah
Corporation
xxxxxxxxx
200 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Prior :
2200 Pennsylvania Ave NW, Ste 800W
Washington DC 20037
N/A
N/A
N/A
N/A
DCII Investment Company, LLC
Delaware
Limited liability company
xxxxxxxxx
200 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Prior :
2200 Pennsylvania Ave NW, Ste 800W
Washington DC 20037
N/A
N/A
N/A
N/A
DCII North America, LLC
Delaware
Limited liability company
xxxxxxxxx
200 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Prior :
2200 Pennsylvania Ave NW, Ste 800W
Washington DC 20037
N/A
N/A
N/A
N/A
DCII Surety, LLC
Delaware
Limited liability company
xxxxxxxxx
200 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Prior :
2200 Pennsylvania Ave NW, Ste 800W
Washington DC 20037
N/A
N/A
N/A
N/A
DCII US Holdings, LLC
Delaware
Limited liability company
xxxxxxxxx
200 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Prior :
2200 Pennsylvania Ave NW, Ste 800W
Washington DC 20037
N/A
N/A
N/A
N/A
Dental Imaging Technologies Corporation
California
Corporation
xxxxxxxxx
200 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Prior :
2200 Pennsylvania Ave NW, Ste 800W
Washington DC 20037
N/A
Pennsylvania Fixed Asset
Wurzco Partners, L.P.
2800 Crystal Dr, Hatfield, PA 1944


Fivep, LP
1910 North Penn Rd, Hatfield, PA 19440
Lessors
DH Dental Business Services, LLC


Former names:
KaVo Kerr Group, LLC
Delaware
Limited liability company
xxxxxxxxx
200 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Prior :
2200 Pennsylvania Ave NW, Ste 800W
Washington DC 20037
N/A
N/A
N/A
N/A






--------------------------------------------------------------------------------





DH Dental Employment Services, LLC
Delaware
Limited liability company
xxxxxxxxx
200 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Prior :
2200 Pennsylvania Ave NW, Ste 800W
Washington DC 20037
N/A
N/A
N/A
N/A
Envista Holdings Corporation


Former names:
DH Dental Holding Corp.
Delaware
Corporation
xxxxxxxx
200 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Prior :
2200 Pennsylvania Ave NW, Ste 800W
Washington DC 20037
N/A
N/A
N/A
N/A
Husky Acquisition LLC
Delaware
Limited liability company
xxxxxxxxx
200 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Prior :
2200 Pennsylvania Ave NW, Ste 800W
Washington DC 20037
N/A
N/A
N/A
N/A
Implant Direct Sybron Administration LLC
California
Limited liability company
xxxxxxxx
200 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Prior :
2200 Pennsylvania Ave NW, Ste 800W
Washington DC 20037
N/A
N/A
N/A
N/A
Implant Direct Sybron International LLC
Nevada
Limited liability company
xxxxxxxxx
200 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Prior :
2200 Pennsylvania Ave NW, Ste 800W
Washington DC 20037
N/A
N/A
N/A
N/A
Implant Direct Sybron Manufacturing LLC
California
Limited liability company
xxxxxxxxx
200 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Prior :
2200 Pennsylvania Ave NW, Ste 800W
Washington DC 20037
GoDirect
GPS
Implant Direct
InterActive
Reactive
Replant
Replus
SBM
ScrewDirect
ScrewIndirect
ScrewPlant
ScrewPlus
ScrewRedirect
Spectra-System
SwishPlant
SwishActive
SwishPlus
SwissPlant
UMA
California
fixed assets
Hillcrest Investment Company, LLC
3050 E. Hillcrest Dr. Thousand Oaks, CA 91362
Lessors
Jeneric/Pentron Incorporated
Connecticut
Incorporation
xxxxxxxxx
200 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Prior :
2200 Pennsylvania Ave NW, Ste 800W
Washington DC 20037
N/A
N/A
N/A
N/A






--------------------------------------------------------------------------------





Kavo Dental Technologies, LLC
Illinois
Limited liability company
xxxxxxxxx
200 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Prior :
2200 Pennsylvania Ave NW, Ste 800W
Washington DC 20037
N/A
North Carolina fixed assets
Owned
11727 Fruehauf Dr, Charlotte, NC 28273
N/A
KaVo Dental Manufacturing, Inc.


Former names:
KaVo US, Inc.
Delaware
Corporation
xxxxxxxxx
200 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Prior :
2200 Pennsylvania Ave NW, Ste 800W
Washington DC 20037
KaVo
Gendex
Pelton & Crane
iCAT
Palodex
Instrumentarium
Soredex
Nomad
N/A
N/A
N/A
Kerr Corporation


Former names:
Kerr, LLC
SAC/Kerr, Inc.
Delaware
Corporation
xxxxxxxxx
200 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Prior :
2200 Pennsylvania Ave NW, Ste 800W
Washington DC 20037
Orascoptic
Surgical Acuity
Hawe
Pinnacle
Herculite
Optibond
Dux
Vettec
Mexico, California, and Michigan
fixed assets
Parque Industrial Nelson, S.A. de C.V.
Mexicali Cto. Sur 31, Nelson, 21395 Mexicali, B.C., Mexico


Russell E. Fluter
1717 W. Collins, Orange, CA, USA


Owned
1889 W Mission Blvd, Pomona, CA 91766


Corporate Property Associates 9, L.P.
28210 Wick Rd, Romulus, MI 48174
Lessors
Metrex Research, LLC


Former names:
Metrex Research Corporation
Metrex Acquisition Co.
Wisconsin
Limited liability company
xxxxxxxxx
200 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Prior :
2200 Pennsylvania Ave NW, Ste 800W
Washington DC 20037
N/A
Michigan
fixed assets
Corporate Property Associates 9, L.P.
28210 Wick Rd, Romulus, MI 48174
Lessors
Nobel Biocare Holding USA, Inc.
Delaware
Corporation
xxxxxxxxx
200 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Prior :
2200 Pennsylvania Ave NW, Ste 800W
Washington DC 20037
Nobel Bio
Alpha Bio
N/A
N/A
N/A
Nobel Biocare Procera, LLC


Former names:
Nobel Biocare Procera, Inc.
Procera
Sandvik, Inc.
Delaware
Limited liability company
xxxxxxxxxx
200 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Prior :
2200 Pennsylvania Ave NW, Ste 800W
Washington DC 20037
N/A
New Jersey
fixed assets
AVR-Mahwah Associates, LLC
800 Corporate Dr, Mahwah, NJ 07430
Lessors






--------------------------------------------------------------------------------





Nobel Biocare USA, LLC
Delaware
Limited liability company
xxxxxxxx
200 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Prior :
2200 Pennsylvania Ave NW, Ste 800W
Washington DC 20037
N/A
California
fixed assets
Savi Ranch Property Holdings, LLC
22715 Savi Ranch Pkwy, Yorba Linda, CA 92887


Savi Ranch Property Holdings, LLC
22725 Savi Ranch Pkwy, Yorba Linda, CA 92887
Lessors
Ormco Corporation
California
Corporation
xxxxxxxxxx
200 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Prior :
2200 Pennsylvania Ave NW, Ste 800W
Washington DC 20037
N/A
California, Mexico,
fixed assets
R & H Investments
1332 S Lone Hill Ave, Glendora, CA 91740


Ormex, S. de R.L. de C.V
Calle 21, Num 1103, Ampliacion Ciudad Industrial, Uman Yucatan, YUC, 97390 MX


Wayak S.A. DE C.V.
Calle Circuito Sur No. 31, Parque Industrial Nelson, Mexicali, 21397 Mexico
Lessors
Ormco IP, LLC
Delaware
Limited liability company
xxxxxxxxx
200 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Prior :
2200 Pennsylvania Ave NW, Ste 800W
Washington DC 20037
N/A
 N/A
N/A
N/A
Pentron Clinical Technologies, LLC
Connecticut
Limited liability company
xxxxxxxxx
200 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Prior :
2200 Pennsylvania Ave NW, Ste 800W
Washington DC 20037
N/A
N/A
N/A
N/A
Pentron Corporation
Delaware
Corporation
xxxxxxxxx
200 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Prior :
2200 Pennsylvania Ave NW, Ste 800W
Washington DC 20037
N/A
N/A
N/A
N/A
Pentron Laboratory Technologies, LLC
Connecticut
Limited liability company
xxxxxxxxx
200 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Prior :
2200 Pennsylvania Ave NW, Ste 800W
Washington DC 20037
N/A
N/A
N/A
N/A






--------------------------------------------------------------------------------





SC Subsidiary, LLC
Delaware
Limited liability company
xxxxxxxxx
200 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Prior :
2200 Pennsylvania Ave NW, Ste 800W
Washington DC 20037
N/A
N/A
N/A
N/A
Sybron Canada Holdings, Inc.
Delaware
Corporation
xxxxxxxxx
200 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Prior :
2200 Pennsylvania Ave NW, Ste 800W
Washington DC 20037
N/A
N/A
N/A
N/A
Sybron Dental Specialties, Inc.


Former names:
SDS Holding
Co.
Delaware
Corporation
xxxxxxxxx
200 S. Kraemer Blvd. Bldg. E, Brea, CA 92821
Prior :
2200 Pennsylvania Ave NW, Ste 800W
Washington DC 20037
Ormco
Sybron Endo
K-Flex
ICE
K3
Pit Easy
Endopore
Innova
California
fixed assets
Beckman Coulter, Inc.
200 S. Kraemer Blvd. E., Brea, CA 92821, USA
Lessors










--------------------------------------------------------------------------------







SCHEDULE 9(e)


Investment Property


Grantor
Securities Accounts
 
Other Investment Property
 
Name and Address of
Securities Intermediary
Account
Number
Name and Type
of Issuer
Quantity of Shares
or Other Interest
Certificate
Number(s)
Aribex, Inc.
N/A
N/A
H2O Tech, Inc.
111,000 shares Serie Pre-A Preferred Stock
41,135 shares Common Stock
No. 004




N/A
DCII Investment Company, LLC
N/A
N/A
N/A
N/A
N/A
DCII North America, LLC
N/A
N/A
N/A
N/A
N/A
DCII Surety, LLC
N/A
N/A
N/A
N/A 
N/A
DCII US Holdings, LLC
N/A
N/A
N/A
N/A
N/A
Dental Imaging Technologies Corporation
N/A
N/A
N/A
N/A
N/A
DH Dental Business Services, LLC
N/A
N/A
N/A
N/A
N/A
DH Dental Employment Services, LLC
N/A
N/A
N/A
N/A
N/A
Envista Holdings Corporation
N/A
N/A
N/A
N/A
N/A
Husky Acquisition LLC
N/A
N/A
N/A
N/A
N/A
Implant Direct Sybron Administration LLC
N/A
N/A
N/A
N/A 
N/A
Implant Direct Sybron International LLC
N/A
N/A
N/A
N/A
N/A
Implant Direct Sybron Manufacturing LLC
N/A
N/A
N/A
N/A
N/A
Jeneric/Pentron Incorporated
N/A
N/A
N/A
N/A
N/A
Kavo Dental Technologies, LLC
N/A
N/A
N/A
N/A
N/A
KaVo Dental Manufacturing, Inc.
N/A
N/A
N/A
N/A
N/A
Kerr Corporation
N/A
N/A
N/A
N/A
N/A
Metrex Research, LLC
N/A
N/A
N/A
N/A
N/A
Nobel Biocare Holding USA, Inc.
N/A
N/A
N/A
N/A 
N/A
Nobel Biocare Procera, LLC
N/A
N/A
N/A
N/A
N/A
Nobel Biocare USA, LLC
N/A
N/A
N/A
N/A
N/A
Ormco Corporation
N/A
N/A
Biolux Research Holdings, Inc.
357,143 shares
CS-29
Ormco IP, LLC
N/A
N/A
N/A
N/A
N/A
Pentron Clinical Technologies, LLC
N/A
N/A
N/A
N/A
N/A
Pentron Corporation
N/A
N/A
N/A
N/A
N/A
Pentron Laboratory Technologies, LLC
N/A
N/A
N/A
N/A
N/A






--------------------------------------------------------------------------------





SC Subsidiary, LLC
N/A
N/A
N/A
N/A 
N/A
Sybron Canada Holdings, Inc.
N/A
N/A
N/A
N/A
N/A
Sybron Dental Specialties, Inc.
N/A
N/A
N/A
N/A
N/A














--------------------------------------------------------------------------------





SCHEDULE 9(f)


Deposit Accounts





--------------------------------------------------------------------------------





Grantor
Name of Depository Institution
Address of Depository Institution
Account Number
Aribex, Inc.
N/A
N/A
N/A
DCII Investment Company, LLC
Bank of America
Richmond, VA
xxxxxxxxxx


DCII North America, LLC
Bank of America
Richmond, VA
xxxxxxxxxx


DCII Surety, LLC
Bank of America
Richmond, VA
xxxxxxxxxx


DCII US Holdings, LLC
Bank of America
Richmond, VA
xxxxxxxxxx


Dental Imaging Technologies Corporation
N/A
N/A
N/A
DH Dental Business Services, LLC
Bank of America
Richmond, VA
xxxxxxxxxx


DH Dental Employment Services, LLC
Bank of America
Richmond, VA
xxxxxxxxxx


Envista Holdings Corporation
Scotia Bank
The Bank Of Nova Scotia, 44 King Street West, Scotia Bank Plaza, Toronto, Canada
xxxxxxxxxx


Husky Acquisition LLC
Bank of America
Richmond, VA
xxxxxxxxxx


Implant Direct Sybron Administration LLC
Bank of America
Richmond, VA
xxxxxxxxxx


Implant Direct Sybron International LLC
Bank of America
Richmond, VA
xxxxxxxxxx


Implant Direct Sybron Manufacturing LLC
N/A
N/A
N/A
Jeneric/Pentron Incorporated
Bank of America
Richmond, VA
xxxxxxxxxx


Kavo Dental Technologies, LLC
Bank of America
Richmond, VA
xxxxxxxxxx


KaVo Dental Manufacturing, Inc.
Bank of America
Richmond, VA
xxxxxxxxxx


Kerr Corporation
N/A
N/A
N/A
Metrex Research, LLC
Bank of America
Richmond, VA
xxxxxxxxxx


Nobel Biocare Holding USA, Inc.
Scotia Bank
The Bank Of Nova Scotia, 44 King Street West, Scotia Bank Plaza, Toronto, Canada
xxxxxxxxxx


Nobel Biocare Procera, LLC
N/A
N/A
N/A
Nobel Biocare USA, LLC
Bank of America
Richmond, VA
xxxxxxxxxx


Ormco Corporation
Bank of America
Richmond, VA
xxxxxxxxxx


Ormco IP, LLC
N/A
N/A
N/A
Pentron Clinical Technologies, LLC
SEB
Stockholm, Sweden
xxxxxxxxxx


Pentron Corporation
N/A
N/A
N/A
Pentron Laboratory Technologies, LLC
N/A
N/A
N/A
SC Subsidiary, LLC
N/A
N/A
N/A
Sybron Canada Holdings, Inc.
N/A
N/A
N/A
Sybron Dental Specialties, Inc.
  Bank of America
Richmond, VA
xxxxxxxxxx


Sybron Dental Specialties, Inc.
Bank of America
Richmond, VA
xxxxxxxxxx


Sybron Dental Specialties, Inc.
Bank of America
Richmond, VA
xxxxxxxxxx


Sybron Dental Specialties, Inc.
Bank of America
Richmond, VA
xxxxxxxxxx


Sybron Dental Specialties, Inc.
Bank of America
Richmond, VA
xxxxxxxxxx


Sybron Dental Specialties, Inc.
Bank of America
Richmond, VA
xxxxxxxxxx


Sybron Dental Specialties, Inc.
Bank of America
Richmond, VA
xxxxxxxxxx


Sybron Dental Specialties, Inc.
Bank of America
Richmond, VA
xxxxxxxxxx










--------------------------------------------------------------------------------





SCHEDULE 9(i)


Commercial Tort Claims


None.
SCHEDULE 9(j)


1.
Patents and Trademarks



Patents


No.
Title
Patent #
Assignee/Owner
 
DIGITAL X-RAY CAMERA
xxxxxxxxxx


Aribex, Inc
 
PORTABLE X-RAY DEVICE
xxxxxxxxxx


Aribex, Inc
 
X-RAY DISTANCE INDICATOR AND RELATED METHODS
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
APPARATUS & METHODS FOR COLLIMATION OF X-RAYS
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
APPARATUS & METHODS FOR COLLIMATION OF X-RAYS
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
LED-BASED DENTAL EXAM LAMP WITH VARIABLE CHROMATICITY
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
HANDHELD X-RAY SYSTEM FOR 3D SCATTER IMAGING
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
3D BACKSCATTER APPLICATION
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
OBJECT CLASSIFICATION FOR MEASURED THREE-DIMENSIONAL OBJECT SCENES
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
METHOD OF DATA ACQUISITION FOR THREE-DIMENSIONAL IMAGING
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
METHOD OF DATA ACQUISITION FOR THREE-DIMENSIONAL IMAGING
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
OPTICAL FIBER-BASED THREE-DIMENSIONAL IMAGING SYSTEM
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
INTRA-ORAL THREE-DIMENSIONAL IMAGING SYSTEM
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
APPARATUS AND METHOD FOR HIGH-SPEED PHASE SHIFTING FOR INTERFEROMETRIC
MEASUREMENT SYSTEMS
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
APPARATUS AND METHOD FOR HIGH-SPEED PHASE SHIFTING FOR INTERFEROMETRIC
MEASUREMENT SYSTEMS
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
APPARATUS AND METHOD FOR HIGH-SPEED PHASE SHIFTING FOR INTERFEROMETRIC
MEASUREMENT SYSTEMS
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
DETERMINING POSITIONAL ERROR OF AN OPTICAL COMPONENT USING STRUCTURED LIGHT
PATTERNS
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
MULTIPLE CHANNEL INTERFEROMETRIC SURFACE CONTOUR MEASUREMENT SYSTEM
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
MULTIPLE CHANNEL INTERFEROMETRIC SURFACE CONTOUR MEASUREMENT SYSTEM
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
METHODS AND APPARATUS FOR REDUCING ERROR IN INTERFEROMETRIC IMAGING MEASUREMENTS
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
METHODS AND APPARATUS FOR REDUCING ERROR IN INTERFEROMETRIC IMAGING MEASUREMENTS
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
COMPRESSION OF DENTAL IMAGES AND HYBRID DENTAL IMAGING SYSTEM WITH LOCAL AREA
AND CLOUD NETWORKS
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
ALIGNMENT OF MIXED-MODALITY DATA SETS FOR REDUCTION AND REMOVAL OF IMAGING
ARTIFACTS
xxxxxxxxxx


Dental Imaging Technologies Corporation






--------------------------------------------------------------------------------





 
MULTIPLE-DIMENSION IMAGING SENSOR WITH FAULT CONDITION DETECTION
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
MULTIPLE-DIMENSION IMAGING SENSOR WITH OPERATION BASED ON MAGNETIC FIELD
DETECTION
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
ALIGNMENT OF MIXED-MODALITY DATA SETS FOR REDUCTION AND REMOVAL OF IMAGING
ARTIFACTS
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
POWER SUPPLY COMPONENTS AND TECHNIQUES FOR HYBRID X-RAY SYSTEM
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
MULTIPLE IMAGE GENERATION FROM A SINGLE PATIENT SCAN
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
AUTOMATIC VOLUMETRIC IMAGE INSPECTION
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
MARKER IDENTIFICATION AND PROCESSING IN X-RAY IMAGES
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
DENTAL IMAGING USING SEGMENTATION AND AN ARCH
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
HYBRID X-RAY SYSTEM WITH DETACHABLE RADIATION SHIELD
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
GENERATING A DESIGN FOR A DENTAL RESTORATIVE PRODUCT FROM DENTAL IMAGES
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
STRUCTURAL AND PATIENT POSITIONING FEATURES OF AN X-RAY SYSTEM
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
ALIGNMENT OF MIXED-MODALITY DATA SETS FOR REDUCTION AND REMOVAL OF IMAGING
ARTIFACTS
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
BITEWING HOLDER
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
PANORAMIC IMAGING USING MULTI-SPECTRAL X-RAY SOURCE
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
OVERLAY MAPS FOR NAVIGATION OF INTRAORAL IMAGES
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
LIGHT BOX EFFECT FOR VIEWING DIGITAL RADIOGRAPHIC IMAGES
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
POSITIONING AND RETAINING SYSTEM FOR INTRA-ORAL SENSORS
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
CEILING MOUNTED MEDICAL IMAGING SYSTEM
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
REDUCTION AND REMOVAL OF ARTIFACTS FROM A THREE‑DIMENSIONAL DENTAL X-RAY DATA
SET USING SURFACE SCAN INFORMATION
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
INTRAORAL X-RAY SENSOR WITH EMBEDDED STANDARD COMPUTER INTERFACE
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
INTRAORAL SENSOR
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
TRIGGERING OF INTRAORAL X-RAY SENSOR USING PIXEL ARRAY SUB-SAMPLING
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
PANORAMIC DENTAL IMAGING USING SEGMENTATION AND A MASTER ARCH
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
SYSTEM AND METHOD OF X-RAY DETECTION WITH A SENSOR
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
METHOD AND SYSTEM OF REDUCING FALSE TRIGGERING OF AN X-RAY SENSOR
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
CORRECTING AND RECONSTRUCTING X-RAY IMAGES USING PATIENT MOTION VECTORS
EXTRACTED FROM MARKER POSITIONS IN X-RAY IMAGES
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
EXTRACTING PATIENT MOTION VECTORS FROM MARKER POSITIONS IN X-RAY IMAGES
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
METHOD FOR TRACKING X-RAY MARKERS IN SERIAL CT PROJECTION IMAGES
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
METHOD FOR X-RAY MARKER LOCALIZATION IN 3D SPACE IN THE PRESENCE OF MOTION
xxxxxxxxxx


Dental Imaging Technologies Corporation






--------------------------------------------------------------------------------





 
METHOD FOR ACCURATE SUB-PIXEL LOCALIZATION OF MARKERS ON X-RAY IMAGES
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
MARKER IDENTIFICATION AND PROCESSING IN X-RAY IMAGES
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
ADJUSTABLE SCANNER
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
ADJUSTABLE SCANNER
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
GENERATING PANORAMIC VIEWS OF THE JAW USING A FIXED REFERENCE POINT AND CROSSING
POINTS OF MULTIPLE RAYS
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
LOCATION OF FOCAL PLANE
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
METHOD AND APPARATUS FOR GENERATING A PANORAMIC IMAGE BY COMBINING IMAGE DATA
GENERATED FROM MULTIPLE PERSPECTIVES
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
LOCATING AN ELONGATED OBJECT IN A THREE-DIMENSIONAL DATA ARRAY
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
TOMOGRAPHIC IMAGING
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
ADJUSTABLE SCANNER
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
INTRAORAL X-RAY SENSOR WITH EMBEDDED STANDARD COMPUTER INTERFACE
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
INTRA-ORAL IMAGE ACQUISITION ALIGNMENT
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
INTRAORAL X-RAY SENSOR WITH EMBEDDED STANDARD COMPUTER INTERFACE
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
DENTAL X-RAY APPARATUS AND METHOD OF POSITIONING A PATIENT THEREIN
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
X-RAY TUBEHEAD HOUSING WITH SLANT-ANGLE PARTITION
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
REAL-TIME DIGITAL X-RAY IMAGING APPARATUS
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
REAL-TIME DIGITAL X-RAY IMAGING APPARATUS
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
DENTAL X-RAY APPARATUS
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
DENTAL X-RAY APPARATUS
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
OVERLAY MAPS FOR NAVIGATION OF INTRAORAL IMAGES
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
CEILING MOUNTED MEDICAL IMAGING SYSTEM
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
HYBRID DENTAL IMAGING SYSTEM WITH LOCAL AREA NETWORK AND CLOUD
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
AUTOMATED CONTROL OF IMAGE EXPOSURE PARAMETERS IN AN INTRA-ORAL X-RAY SYSTEM
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
INTRAORAL X-RAY IMAGING SENSOR AND READOUT
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
DENTAL VARIATION TRACKING AND PREDICTION
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
SYSTEM AND METHOD FOR DISPLAYING VOLUMETRIC IMAGES
xxxxxxxxxx


Dental Imaging Technologies Corporation
 
ENDOSSEOUS DENTAL IMPLANT
xxxxxxxxxx


Implant Direct Sybron International LLC
 
TAPERED ENDOSSEOUS DENTAL IMPLANTS WITH EXTERNAL MULTIPLE LEAD THREADS
xxxxxxxxxx


Implant Direct Sybron International LLC
 
MULTI-PART ABUTMENT 7 TRANSFER CAP FOR USE WITH AN ENDOSSEOUS
xxxxxxxxxx


Implant Direct Sybron International LLC
 
ONE-PIECE, SCREW RECEIVING, EXTERNALLY THREADED ENDOSSEOUS
xxxxxxxxxx


Implant Direct Sybron International LLC
 
ONE-PIECE, SCREW RECEIVING, EXTERNALLY THREADED ENDOSSEOUS
xxxxxxxxxx


Implant Direct Sybron International LLC






--------------------------------------------------------------------------------





 
IMPLANT DIRECT - FLARED IMPLANT EXTENDER FOR ENDOSSEOUS DENTAL IMPLANTS
xxxxxxxxxx


Implant Direct Sybron International LLC
 
MULTI-FUNCTIONALFIXTURE MOUNT
xxxxxxxxxx


Implant Direct Sybron International LLC
 
DRILL LIMIT SYSTEM AND METHOD OF USING SAME
xxxxxxxxxx


Implant Direct Sybron International LLC
 
DRILL LIMIT SYSTEM AND METHOD OF USING SAME
xxxxxxxxxx


Implant Direct Sybron International LLC
 
DRILL LIMIT SYSTEM AND METHOD OF USING SAME
xxxxxxxxxx


Implant Direct Sybron International LLC
 
DENTAL PROSTHESIS
xxxxxxxxxx


Implant Direct Sybron International LLC
 
DENTAL PROSTHESIS
xxxxxxxxxx


Implant Direct Sybron International LLC
 
DENTAL PROSTHESIS
xxxxxxxxxx


Implant Direct Sybron International LLC
 
DENTAL PROSTHESIS
xxxxxxxxxx


Implant Direct Sybron International LLC
 
DENTAL IMPLANT WITH PROGRESSIVE THREAD
xxxxxxxxxx


Implant Direct Sybron International LLC
 
IMPLANT DIRECT - SURGICAL TRAY FOR DENTAL IMPLANTS
xxxxxxxxxx


Implant Direct Sybron International LLC
 
UV DISINFECTING SYSTEM FOR A DENTAL OPERATORY
xxxxxxxxxx


KaVo Dental Technologies, LLC
 
LED-BASED DENTAL EXAM LAMP WITH VARIABLE CHROMATICITY
xxxxxxxxxx


KaVo Dental Technologies, LLC
 
LED-BASED DENTAL EXAM LAMP WITH VARIABLE CHROMATICITY
xxxxxxxxxx


KaVo Dental Technologies, LLC
 
MODULAR DENTAL TOOL AND DOCKING STATION
xxxxxxxxxx


KaVo Dental Technologies, LLC
 
LED-BASED DENTAL EXAM LAMP
xxxxxxxxxx


KaVo Dental Technologies, LLC
 
MODULAR, BYPASS TRACK AND CARRIAGE SYSTEM FOR OVERHEAD-MOUNTED LIGHTS AND OTHER
DEVICES
xxxxxxxxxx


KaVo Dental Technologies, LLC
 
TREATMENT SYSTEM FOR LIQUIDS AND INTERIOR SURFACES OF A FIXTURE
xxxxxxxxxx


KaVo Dental Technologies, LLC
 
WATER CONTROL VALVE
xxxxxxxxxx


KaVo Dental Technologies, LLC
 
HEADREST ADJUSTMENT SYSTEM
xxxxxxxxxx


KaVo Dental Technologies, LLC
 
LED-BASED DENTAL EXAM LAMP WITH VARIABLE CHROMATICITY
xxxxxxxxxx


KaVo Dental Technologies LLC
 
LED-BASED DENTAL EXAM LAMP
xxxxxxxxxx


KaVo Dental Technologies LLC
 
IMPROVED LED-BASED DENTAL EXAM LAMP
xxxxxxxxxx


KaVo Dental Technologies LLC
 
IMPROVED LED-BASED DENTAL EXAM LAMP
xxxxxxxxxx


KaVo Dental Technologies LLC
 
DENTAL HAND TOOL WITH DISINFECTION REACTOR
xxxxxxxxxx


KaVo Dental Technologies LLC
 
METHOD FOR MAKING DISPOSABLE TUBULAR DEVICE
xxxxxxxxxx


Kerr Corporation
 
DENTAL FILLING MATERIAL
xxxxxxxxxx


Kerr Corporation
 
DENTAL FILING MATERIALS AND METHODS OF USE
xxxxxxxxxx


Kerr Corporation
 
DENTAL RESIN COMPOSITION, METHOD OF MANUFACTURE AND METHOD OF USE THEREOF
xxxxxxxxxx


Kerr Corporation
 
DENTAL RESINS, DENTAL COMPOSITE MATERIALS, AND METHOD OF MANUFACTURE THEREOF
xxxxxxxxxx


Kerr Corporation
 
ENDODONTIC POST SYSTEM
xxxxxxxxxx


Kerr Corporation
 
DENTAL FILLING MATERIAL
xxxxxxxxxx


Kerr Corporation






--------------------------------------------------------------------------------





 
DENTAL/MEDICAL COMPOSITIONS COMPRISING DEGRADABLE POLYMERS AND METHODS OF
MANUFACTURE THEREOF
xxxxxxxxxx


Kerr Corporation
 
SELF-CURING SYSTEM FOR ENDODONTIC SEALANT APPLICATIONS
xxxxxxxxxx


Kerr Corporation
 
ENDODONTIC OBTURATOR
xxxxxxxxxx


Kerr Corporation
 
ENDODONTIC POST SYSTEM
xxxxxxxxxx


Kerr Corporation
 
DENTAL/MEDICAL COMPOSITIONS COMPRISING DEGRADABLE POLYMERS AND METHODS OF
MANUFACTURE THEREOF
xxxxxxxxxx


Kerr Corporation
 
DENTAL FILLING MATERIAL
xxxxxxxxxx


Kerr Corporation
 
TWO-PIECE FIXTURE MOUNT ASSEMBLY
xxxxxxxxxx


Kerr Corporation
 
EXTERNALLY-THREADED, EXTERNALLY MICRO-GROOVED, ENDOSSEOUS DENTAL IMPLANTS
xxxxxxxxxx


Kerr Corporation
 
IN SITU HORSESHOEING
xxxxxxxxxx


Kerr Corporation
 
DENTAL FILLING MATERIAL
xxxxxxxxxx


Kerr Corporation
 
FITTING FOR DENTAL SYRINGE TIP
xxxxxxxxxx


Kerr Corporation
 
METHOD FOR MANUFACTURING ENDODONTIC REAMERS AND FILES
xxxxxxxxxx


Kerr Corporation
 
APPARATUS FOR EVACUATION OF ROOT CANAL
xxxxxxxxxx


Kerr Corporation
 
METHOD AND APPARATUS FOR EVACUATION OF ROOT CANAL
xxxxxxxxxx


Kerr Corporation
 
ENDODONTIC INSTRUMENTS WITH MEANS FOR BREAKAGE CONTAINMENT
xxxxxxxxxx


Kerr Corporation
 
ENDODONTIC REAMERS AND FILES
xxxxxxxxxx


Kerr Corporation
 
DENTAL MATERIALS AND METHODS OF USE
xxxxxxxxxx


Kerr Corporation
 
FITTING FOR DENTAL SYRINGE
xxxxxxxxxx


Kerr Corporation
 
FITTING FOR DENTAL SYRINGE
xxxxxxxxxx


Kerr Corporation
 
METHOD OF CONNECTING A SYRINGE TIP TO A DENTAL SYRINGE HAND PIECE
xxxxxxxxxx


Kerr Corporation
 
RECHARGEABLE PORTABLE LIGHT WITH MULTIPLE CHARGING SYSTEMS
xxxxxxxxxx


Kerr Corporation
 
IN SITU HORSESHOEING
xxxxxxxxxx


Kerr Corporation
 
COMPOSITION FOR PROTECTING
xxxxxxxxxx


Kerr Corporation
 
ADHERENCE-AIDED THERAPEUTIC HORSO HOOF PACKING
xxxxxxxxxx


Kerr Corporation
 
FLEXIBLE HORSESHOES
xxxxxxxxxx


Kerr Corporation
 
STERILIZABLE POUCH
xxxxxxxxxx


Kerr Corporation
 
DISPENSING MATERIAL FROM A DENTAL HANDPIECE
xxxxxxxxxx


Kerr Corporation
 
METATHESIS-CURABLE COMPOSITION WITH A REACTION CONTROL AGENT
xxxxxxxxxx


Kerr Corporation
 
METATHESIS-CURABLE COMPOSITION WITH A REACTION CONTROL AGENT
xxxxxxxxxx


Kerr Corporation
 
METATHESIS-CURABLE COMPOSITION WITH A REACTION CONTROL AGENT
xxxxxxxxxx


Kerr Corporation
 
AGITATOR MILL AND METHOD OF USE FOR LOW CONTAMINATION GRINDING
xxxxxxxxxx


Kerr Corporation
 
METATHESIS-CURABLE COMPOSITION
xxxxxxxxxx


Kerr Corporation
 
LOUPE HINGE FOR MAGNIFICATION VIEWER
xxxxxxxxxx


Kerr Corporation
 
LIGHT-WEIGHT HIGH RESOLUTION VIEWER
xxxxxxxxxx


Kerr Corporation
 
LIGHT-GENERATING INSTRUMENT
xxxxxxxxxx


Kerr Corporation
 
INTERPROXIMAL DENTAL TOOL WITH STRAIGHT AND CURVED BLADE INCLUDING IMPROVED
GRIPPING UPPER AND SIDE SURFACES AND SAFETY RETAINING MEMBERS
xxxxxxxxxx


Kerr Corporation
 
INTERPROXIMAL DENTAL TOOL
xxxxxxxxxx


Kerr Corporation
 
HYDROPHILICALLY MODIFIED CURABLE SILICONE IMPRESSION MATERIAL
xxxxxxxxxx


Kerr Corporation
 
HEADLIGHT
xxxxxxxxxx


Kerr Corporation






--------------------------------------------------------------------------------





 
DENTAL RESTORATIVE MATERIAL
xxxxxxxxxx


Kerr Corporation
 
DENTAL RESTORATIVE MATERIAL
xxxxxxxxxx


Kerr Corporation
 
DENTAL RESTORATIVE MATERIAL
xxxxxxxxxx


Kerr Corporation
 
DENTAL RESTORATIVE COMPOSITIONS
xxxxxxxxxx


Kerr Corporation
 
DENTAL RESTORATIVE COMPOSITE
xxxxxxxxxx


Kerr Corporation
 
DENTAL RESIN MODIFIED GLASS-IONOMER COMPOSITION
xxxxxxxxxx


Kerr Corporation
 
DENTAL PROPHYLAXIS CUP FOR MIXING AT LEAST TWO MEDIA PRIOR TO DISPENSING
xxxxxxxxxx


Kerr Corporation
 
DENTAL PASTE DISPENSING DEVICE AND METHOD OF USE
xxxxxxxxxx


Kerr Corporation
 
DENTAL LIGHT DEVICE
xxxxxxxxxx


Kerr Corporation
 
DENTAL LIGHT DEVICE
xxxxxxxxxx


Kerr Corporation
 
DENTAL LIGHT DEVICE
xxxxxxxxxx


Kerr Corporation
 
DENTAL IMPRESSION MATERIAL UTILIZING RUTHENIUM METATHESIS CATALYST
xxxxxxxxxx


Kerr Corporation
 
DENTAL IMPRESSION MATERIAL UTILIZING RUTHENIUM CATALYST
xxxxxxxxxx


Kerr Corporation
 
DENTAL COMPOSITIONS HAVING SPECIAL FUNCTIONALITY AND A TRI-BARREL PACKAGING AND
DELIVERY SYSTEM THEREFOR
xxxxxxxxxx


Kerr Corporation
 
DENTAL COMPOSITION HAVING A REDOX INDICATOR AND METHOD OF USING SAME
xxxxxxxxxx


Kerr Corporation
 
DENTAL COMPOSITION CONTAINING DISCRETE NANOPARTICLES
xxxxxxxxxx


Kerr Corporation
 
DENTAL CEMENT FOR A TEMPORARY DENTAL PROSTHESIS OR APPLIANCE AND METHOD OF USE
xxxxxxxxxx


Kerr Corporation
 
DENTAL ADHESIVE AND METHOD OF USE
xxxxxxxxxx


Kerr Corporation
 
DENTAL ADHESIVE AND METHOD OF USE
xxxxxxxxxx


Kerr Corporation
 
DENTAL ADHESIVE AND METHOD OF USE
xxxxxxxxxx


Kerr Corporation
 
ADAPTERS, TIPS, AND DENTAL ASSEMBLIES
xxxxxxxxxx


Kerr Corporation
 
CURING LIGHT INSTRUMENT
xxxxxxxxxx


Kerr Corporation
 
CURING LIGHT INSTRUMENT
xxxxxxxxxx


Kerr Corporation
 
CURING LIGHT INSTRUMENT
xxxxxxxxxx


Kerr Corporation
 
CURING LIGHT DEVICE
xxxxxxxxxx


Kerr Corporation
 
CURING LIGHT DEVICE
xxxxxxxxxx


Kerr Corporation
 
COMPOSITION CURABLE BY METATHESIS REACTION
xxxxxxxxxx


Kerr Corporation
 
ACID-TOLERANT DENTAL COMPOSITION
xxxxxxxxxx


Kerr Corporation
 
CAPSULE FOR USE IN PREPARING A DENTAL AMALGAM
xxxxxxxxxx


Kerr Corporation
 
ARCUATE INTERPROXIMAL DENTAL TOOL WITH ARCUATE BLADE
xxxxxxxxxx


Kerr Corporation
 
ACCELERATOR FOR METATHESIS CATALYST
xxxxxxxxxx


Kerr Corporation
 
VIBRATORY MILL AND METHOD OF USE FOR LOW CONTAMINATION GRINDING
xxxxxxxxxx


Kerr Corporation
 
USER-WEARABLE ILLUMINATION ASSEMBLY
xxxxxxxxxx


Kerr Corporation
 
TWO-PART SELF-ADHERING DENTAL COMPOSITIONS
xxxxxxxxxx


Kerr Corporation
 
TWO-PART SELF-ADHERING DENTAL COMPOSITIONS
xxxxxxxxxx


Kerr Corporation
 
STRAIGHT INTERPROXIMAL DENTAL TOOL WITH STRAIGHT BLADE
xxxxxxxxxx


Kerr Corporation
 
STRAIGHT INTERPROXIMAL DENTAL TOOL WITH SANDPAPER ON ONE SIDE AND SHARP RAZOR
BLADE EDGE
xxxxxxxxxx


Kerr Corporation
 
STRAIGHT INTERPROXIMAL DENTAL TOOL WITH SANDPAPER ON BOTH SIDES AND SHARP RAZOR
BLADE EDGE
xxxxxxxxxx


Kerr Corporation
 
SLIDING BRIDGE EYEGLASS FRAME
xxxxxxxxxx


Kerr Corporation






--------------------------------------------------------------------------------





 
SINGLE-PART, LIGHT-CURABLE, SELF-ADHERING DENTAL RESTORATIVE COMPOSITION AND
METHOD OF USING THE SAME
xxxxxxxxxx


Kerr Corporation
 
SINGLE-PART, LIGHT-CURABLE, SELF-ADHERING DENTAL RESTORATIVE COMPOSITION AND
METHOD OF USING THE SAME
xxxxxxxxxx


Kerr Corporation
 
SINGLE DOSE DENTAL IMPRESSION MATERIAL DELIVERY SYSTEM AND METHOD
xxxxxxxxxx


Kerr Corporation
 
SINGLE DOSE DENTAL ADHESIVE DELIVERY SYSTEM AND METHOD
xxxxxxxxxx


Kerr Corporation
 
SILVER-CONTAININE DENTAL COMPOSITIONS
xxxxxxxxxx


Kerr Corporation
 
PREPOLYMERIZED FILLER IN DENTAL RESTORATIVE COMPOSITE
xxxxxxxxxx


Kerr Corporation
 
POLYETHER-BASED DENTAL IMPRESSION MATERIAL CURABLE BY METATHESIS REACTION
xxxxxxxxxx


Kerr Corporation
 
POLYETHER-BASED COMPOSITION CURABLE BY METATHESIS REACTION
xxxxxxxxxx


Kerr Corporation
 
OPTIMUM PARTICLE SIZED HYBRID COMPOSITE
xxxxxxxxxx


Kerr Corporation
 
OPALESCENT FILLERS FOR DENTAL RESTORATIVE COMPOSITES
xxxxxxxxxx


Kerr Corporation
 
ONE-COMPONENT DENTAL ADHESIVE COMPOSITIONS AND METHOD OF USE
xxxxxxxxxx


Kerr Corporation
 
ONE-COMPONENT DENTAL ADHESIVE COMPOSITIONS AND METHOD OF USE
xxxxxxxxxx


Kerr Corporation
 
METHODS OF USING TWO-PART SELF-ADHERING DENTAL COMPOSITIONS
xxxxxxxxxx


Kerr Corporation
 
METHOD OF CURING COMPOSITION BY METATHESIS REACTION USING REACTION CONTROL AGENT
xxxxxxxxxx


Kerr Corporation
 
METHOD FOR MAKING ALKOXY-SILOXANE POLYETHER CARBOXYLATES TERMINATED WITH
FUNCTIONAL OLEFIN GROUPS
xxxxxxxxxx


Kerr Corporation
 
USER-WEARABLE ILLUMINATION ASSEMBLY
xxxxxxxxxx


Kerr Corporation
 
METHODS AND COMPOSITIONS FOR TREATING A HOOF OF AN UNGULATE ANIMAL
xxxxxxxxxx


Kerr Corporation
 
ENDODONTIC FILE
xxxxxxxxxx


Kerr Corporation
 
ROOT CANAL FILLING MATERIAL
xxxxxxxxxx


Kerr Corporation
 
ENDODONTIC POST AND OBTURATOR
xxxxxxxxxx


Kerr Corporation
 
CLOSED DELIVERY SYSTEM
xxxxxxxxxx


Metrex Research LLC
 
DISINFECTION AND CLEANING CONFIRMATION SYSTEM
xxxxxxxxxx


Metrex Research LLC
 
STABILIZED HYDROGEN PEROXIDE COMPOSITIONS AND METHOD OF MAKING SAME
xxxxxxxxxx


Metrex Research LLC
 
ORTHODONTIC BRACKETS COMPRISING A FILLED AND FIBER- REINFORCED POLYMERIC
MATERIAL
xxxxxxxxxx


Ormco Corporation
 
ORTHODONTIC BRACKETS WITH TEMPORARILY VISIBLE MARKING FEATURES
xxxxxxxxxx


Ormco Corporation
 
SELF-LITIGATING ORTHODONTIC BRACKETS COMPRISING A FILLED & FIBER-REINFORCED
POLYMERIC MATERIAL
xxxxxxxxxx


Ormco Corporation
 
ORTHODONTIC BRACKETS MADE FROM POLYMERIC MATERIALS THAT IMPART DESIRED STRENGTH
PROPERTIES
xxxxxxxxxx


Ormco Corporation
 
SELF-LITIGATING ORTHODONTIC BRACKETS FORMED FROM MULTIPLE PLASTIC MATERIALS
xxxxxxxxxx


Ormco Corporation
 
TWO PART ORTHODONTIC BRACKET
xxxxxxxxxx


Ormco Corporation
 
INTEGRATION OF INTRA-ORAL IMAGERY AND VOLUMETRIC IMAGERY
xxxxxxxxxx


Ormco Corporation
 
ENDODONTIC INSTRUMENTS WITH PILOT TIPS AND PARABOLIC CUTTING FLUTES
xxxxxxxxxx


Ormco Corporation
 
SCANNING SEQUENCE FOR AN INTRA-ORAL IMAGING SYSTEM
xxxxxxxxxx


Ormco Corporation






--------------------------------------------------------------------------------





 
INTEGRATION OF INTRA-ORAL IMAGERY AND VOLUMETRIC IMAGERY
xxxxxxxxxx


Ormco Corporation
 
OPTICAL COHERENCE TOMOGRAPHY IMAGING SYSTEM
xxxxxxxxxx


Ormco Corporation
 
MEDICAL TREATMENT APPARATUS
xxxxxxxxxx


Ormco Corporation
 
LOW PROFILE SELF-LIGATING ORTHODONTIC BRACKETS AND METHODS OF USING SUCH
ORTHODONTIC BRACKETS
xxxxxxxxxx


Ormco Corporation
 
LOW PROFILE SELF-LIGATING ORTHODONTIC BRACKETS AND METHODS OF USING SUCH
ORTHODONTIC BRACKETS
xxxxxxxxxx


Ormco Corporation
 
INDIVIDUAL DOSE ADHESIVE DELIVERY SYSTEM, ORTHODONTIC APPLIANCE SYSTEM & METHOD
OF PROVIDING & USING SAME
xxxxxxxxxx


Ormco Corporation
 
HYPERELASTIC SHAPE SETTING DEVICES AND FABRICATION METHODS
xxxxxxxxxx


Ormco Corporation
 
HYPERELASTIC SHAPE SETTING DEVICES AND FABRICATION METHODS
xxxxxxxxxx


Ormco Corporation
 
HYPERELASTIC SHAPE SETTING DEVICES AND FABRICATION METHODS
xxxxxxxxxx


Ormco Corporation
 
AESTHETIC SELF-LIGATING ORTHODONTIC BRACKET
xxxxxxxxxx


Ormco Corporation
 
AESTHETIC SELF-LIGATING ORTHODONTIC BRACKET
xxxxxxxxxx


Ormco Corporation
 
FOOT PEDAL FOR A MEDICAL DEVICE HAVING A SELF-LEVELING MECHANISM
xxxxxxxxxx


Ormco Corporation
 
FLUID MATERIAL DELIVERY DEVICES AND METHODS
xxxxxxxxxx


Ormco Corporation
 
AESTHETIC SELF-LIGATING ORTHODONTIC BRACKET
xxxxxxxxxx


Ormco Corporation
 
AESTHETIC SELF-LIGATING ORTHODONTIC BRACKET
xxxxxxxxxx


Ormco Corporation
 
FABRICATION OF AN ORTHODONTIC ALIGNER FROM A NEGATIVE MOLD DESIGNED BY A
COMPUTATIONAL DEVICE
xxxxxxxxxx


Ormco Corporation
 
AESTHETIC SELF-LIGATING ORTHODONTIC BRACKET
xxxxxxxxxx


Ormco Corporation
 
ENDODONTIC INSTRUMENT WITH CONTROLLED FLEXIBILITY AND METHOD OF MANUFACTURING
SAME
xxxxxxxxxx


Ormco Corporation
 
ENDODONTIC INSTRUMENT
xxxxxxxxxx


Ormco Corporation
 
DIRECT MANUFACTURE OF ORTHODONTIC ALIGNER APPLIANCE
xxxxxxxxxx


Ormco Corporation
 
AESTHETIC ORTHODONTIC BRACKET AND METHOD OF MAKING SAME
xxxxxxxxxx


Ormco Corporation
 
AESTHETIC ORTHODONTIC BRACKET AND METHOD OF MAKING SAME
xxxxxxxxxx


Ormco Corporation
 
A METHOD OF MANUFACTURING AN ORTHODONTIC BRACKET HAVING A LASER SHAPED GREEN
BODY
xxxxxxxxxx


Ormco Corporation
 
DEBONDING PLIERS
xxxxxxxxxx


Ormco Corporation
 
DEBONDING PLIERS
xxxxxxxxxx


Ormco Corporation
 
CUSTOM ORTHODONTIC BRACKET PLACEMENT JIG AND JIG MAKING METHOD AND APPARATUS
xxxxxxxxxx


Ormco Corporation
 
CUSTOM ORTHODONTIC APPLIANCE SYSTEM AND METHOD
xxxxxxxxxx


Ormco Corporation
 
CUSTOM ORTHODONTIC APPLIANCE SYSTEM AND METHOD
xxxxxxxxxx


Ormco Corporation
 
CUSTOM ORTHODONTIC APPLIANCE FORMING METHOD AND APPARATUS
xxxxxxxxxx


Ormco Corporation
 
CUSTOM ORTHODONTIC APPLIANCE FORMING METHOD AND APPARATUS
xxxxxxxxxx


Ormco Corporation
 
CUSTOM ORTHODONTIC APPLIANCE FORMING METHOD AND APPARATUS
xxxxxxxxxx


Ormco Corporation






--------------------------------------------------------------------------------





 
CUSTOM ORTHODONTIC APPLIANCE FORMING METHOD AND APPARATUS
xxxxxxxxxx


Ormco Corporation
 
CUSTOM JIG FOR PLACING ORTHODONTIC BRACKETS AND METHODS OF MAKING AND USING SAME
xxxxxxxxxx


Ormco Corporation
 
CONSTRAINED OPTIMIZATION OF ORTHODONTIC BRACKET PLACEMENT AND ARCHWIRE SMOOTHING
xxxxxxxxxx


Ormco Corporation
 
CONNECTOR FOR COUPLING AN ORTHODONTIC APPLIANCE TO A PATIENT AND ASSOCIATED
METHODS
xxxxxxxxxx


Ormco Corporation
 
BIOCOMPATIBLE COPPER-BASED SINGLE-CRYSTAL SHAPE MEMORY ALLOYS
xxxxxxxxxx


Ormco Corporation
 
BIOCOMPATIBLE COPPER-BASED SINGLE-CRYSTAL SHAPE MEMORY ALLOYS
xxxxxxxxxx


Ormco Corporation
 
BIASED PIVOTING SLIDE ORTHODONTIC BRACKET
xxxxxxxxxx


Ormco Corporation
 
ARCHWIRE ASSEMBLY WITH STOPS
xxxxxxxxxx


Ormco Corporation
 
ARCHWIRE ASSEMBLY WITH STOPS
xxxxxxxxxx


Ormco Corporation
 
SYSTEMS AND METHODS FOR MANUFACTURING ORTHODONTIC APPLIANCES
xxxxxxxxxx


Ormco Corporation
 
SURFACE TREATED POLYCRYSTALLINE CERAMIC ORTHODONTIC BRACKET AND METHOD OF MAKING
SAME
xxxxxxxxxx


Ormco Corporation
 
SOFTWARE AND METHODS FOR DENTAL TREATMENT PLANNING
xxxxxxxxxx


Ormco Corporation
 
APPARATUS FOR EVACUATION OF ROOT CANAL
xxxxxxxxxx


Ormco Corporation
 
APPARATUS FOR EVACUATION OF ROOT CANAL
xxxxxxxxxx


Ormco Corporation
 
SHAPE SETTING A SHAPE MEMORY ALLOY DENTAL ARCH
xxxxxxxxxx


Ormco Corporation
 
SHAPE SETTING A SHAPE MEMORY ALLOY DENTAL ARCH
xxxxxxxxxx


Ormco Corporation
 
SHAPE SETTING A SHAPE MEMORY ALLOY DENTAL ARCH
xxxxxxxxxx


Ormco Corporation
 
SELF-LIGATING ORTHODONTIC BRACKET WITH ROTATABLE CLOSURE MEMBER
xxxxxxxxxx


Ormco Corporation
 
SELF-LIGATING ORTHODONTIC BRACKET HAVING UNDERCUTS AND RELATED METHODS
xxxxxxxxxx


Ormco Corporation
 
SELF-LIGATING ORTHODONTIC BRACKET HAVING UNDERCUTS AND RELATED METHODS
xxxxxxxxxx


Ormco Corporation
 
SELF-LIGATING ORTHODONTIC BRACKET AND METHOD OF USING THE SAME
xxxxxxxxxx


Ormco Corporation
 
SELF-LIGATING ORTHODONTIC BRACKET AND METHOD OF USING THE SAME
xxxxxxxxxx


Ormco Corporation
 
SELF-LIGATING ORTHODONTIC BRACKET AND METHOD OF MAKING SAME
xxxxxxxxxx


Ormco Corporation
 
SELF-LIGATING ORTHODONTIC BRACKET AND DEVICES FOR DEPLOYING SAME
xxxxxxxxxx


Ormco Corporation
 
SELF-LIGATING ORTHODONTIC BRACKET AND DEVICES FOR DEPLOYING SAME
xxxxxxxxxx


Ormco Corporation
 
SELF-LIGATING ORTHODONTIC BRACKET
xxxxxxxxxx


Ormco Corporation
 
SELF-LIGATING ORTHODONTIC BRACKET
xxxxxxxxxx


Ormco Corporation
 
SELF-LIGATING ORTHODONTIC BRACKET
xxxxxxxxxx


Ormco Corporation
 
SELF-LIGATING ORTHODONTIC BRACKET
xxxxxxxxxx


Ormco Corporation
 
APPARATUS AND METHOD FOR HEATING AN ENDODONTIC INSTRUMENT BY INFRARED RADIATION
xxxxxxxxxx


Ormco Corporation
 
ROTATING CLIP ORTHODONTIC BRACKET
xxxxxxxxxx


Ormco Corporation
 
ROTATING CLIP ORTHODONTIC BRACKET
xxxxxxxxxx


Ormco Corporation
 
ROTATING CLIP ORTHODONTIC BRACKET
xxxxxxxxxx


Ormco Corporation
 
ROTARY DENTAL INSTRUMENT AND METHODS OF USE
xxxxxxxxxx


Ormco Corporation
 
REMOTE DENTAL DISPLAY SYSTEM
xxxxxxxxxx


Ormco Corporation






--------------------------------------------------------------------------------





 
REGISTERING SHAPE DATA EXTRACTED FROM INTRA-ORAL IMAGERY TO DIGITAL
RECONSTRUCTION OF TEETH FOR DETERMINING POSITION AND ORIENTATION OF ROOTS
xxxxxxxxxx


Ormco Corporation
 
PROVIDING CUSTOM ORTHODONTIC TREATMENT WITH APPLIANCE COMPONENTS FROM INVENTORY
xxxxxxxxxx


Ormco Corporation
 
PROVIDING CUSTOM ORTHODONTIC TREATMENT WITH APPLIANCE COMPONENTS FROM INVENTORY
xxxxxxxxxx


Ormco Corporation
 
PLASTIC ORTHODONTIC APPLIANCE HAVING MECHANICAL BONDING BASE AND METHOD OF
MAKING SAME
xxxxxxxxxx


Ormco Corporation
 
ORTHODONTIC SUSPENSION BRACKET AND METHOD OF USE
xxxxxxxxxx


Ormco Corporation
 
ORTHODONTIC DEVICE FOR TREATING MALOCCLUSIONS
xxxxxxxxxx


Ormco Corporation
 
ORTHODONTIC DEVICE AND METHOD FOR TREATING MALLOCCLUSIONS
xxxxxxxxxx


Ormco Corporation
 
ORTHODONTIC DEVICE AND METHOD FOR TREATING MALLOCCLUSIONS
xxxxxxxxxx


Ormco Corporation
 
ORTHODONTIC DEBONDING TOOLS AND METHODS
xxxxxxxxxx


Ormco Corporation
 
ORTHODONTIC BRACKETS
xxxxxxxxxx


Ormco Corporation
 
APPARATUS AND METHOD FOR ASYMMETRICAL COAST ON AN ENDODONTIC MOTOR
xxxxxxxxxx


Ormco Corporation
 
ORTHODONTIC BRACKET HAVING A BIASED SLIDE MEMBER
xxxxxxxxxx


Ormco Corporation
 
ORTHODONTIC BRACKET HAVING A BIASED SLIDE MEMBER
xxxxxxxxxx


Ormco Corporation
 
ORTHODONTIC BRACKET AND METHOD OF CORRECTING MALPOSITIONED TEETH
xxxxxxxxxx


Ormco Corporation
 
ORTHODONTIC BRACKET AND METHOD OF CORRECTING MALPOSITIONED TEETH
xxxxxxxxxx


Ormco Corporation
 
ORTHODONTIC BRACKET
xxxxxxxxxx


Ormco Corporation
 
ORTHODONTIC BRACKET
xxxxxxxxxx


Ormco Corporation
 
ORTHODONTIC BRACKET
xxxxxxxxxx


Ormco Corporation
 
ORTHODONTIC BRACKET
xxxxxxxxxx


Ormco Corporation
 
ORTHODONTIC BRACKET
xxxxxxxxxx


Ormco Corporation
 
ORTHODONTIC BRACKET
xxxxxxxxxx


Ormco Corporation
 
ORTHODONTIC BRACKET
xxxxxxxxxx


Ormco Corporation
 
ORTHODONTIC BITE FIXING APPLIANCE
xxxxxxxxxx


Ormco Corporation
 
ORTHODONTIC ARCHWIRE
xxxxxxxxxx


Ormco Corporation
 
ORTHODONTIC ARCHWIRE
xxxxxxxxxx


Ormco Corporation
 
ORTHODONTIC APPLIANCES INCLUDING FERROMAGNETIC SHAPE MEMORY ALLOYS AND METHODS
OF ORTHODONTIC TREATMENT USING SAME
xxxxxxxxxx


Ormco Corporation
 
ORTHODONTIC APPLIANCES AND METHODS OF MAKING AND USING SAME
xxxxxxxxxx


Ormco Corporation
 
ORTHODONTIC ALIGNERS AND DEVICES, METHODS, SYSTEMS, AND COMPUTER PROGRAMS
UTILIZING SAME
xxxxxxxxxx


Ormco Corporation
 
ORTHODONTIC ADHESIVES AND METHODS OF USING SAME
xxxxxxxxxx


Ormco Corporation
 
ORTHODONTIC ADHESIVES
xxxxxxxxxx


Ormco Corporation
 
ORTHODONTIC ADHESIVES
xxxxxxxxxx


Ormco Corporation
 
MULTI-STRAND COIL SPRING
xxxxxxxxxx


Ormco Corporation
 
APPARATUS AND METHOD FOR ASYMMETRICAL COAST CONTROL OF AN ENDODONTIC MOTOR
xxxxxxxxxx


Ormco Corporation
 
METHODS FOR SHAPING GREEN BODIES AND ARTICLES MADE BY SUCH METHODS
xxxxxxxxxx


Ormco Corporation
 
METHODS FOR SHAPING GREEN BODIES AND ARTICLES MADE BY SUCH METHODS
xxxxxxxxxx


Ormco Corporation






--------------------------------------------------------------------------------





 
METHODS FOR SHAPING GREEN BODIES AND ARTICLES MADE BY SUCH METHODS
xxxxxxxxxx


Ormco Corporation
 
APPARATUS AND METHOD FOR ASYMMETRICAL COAST CONTROL OF AN ENDODONTIC MOTOR
xxxxxxxxxx


Ormco Corporation
 
METHODS FOR FABRICATION OF ORTHODONTIC APPLIANCES AND ORTHODONTIC APPLIANCES
MADE THEREBY
xxxxxxxxxx


Ormco Corporation
 
COMPUTATIONAL DEVICE FOR AN ORTHODONTIC APPLIANCE FOR GENERATING AN AESTHETIC
SMILE
xxxxxxxxxx


Ormco Corporation
 
METHOD, SYSTEM, AND COMPUTER PROGRAM PRODUCT TO PERFORM DIGITAL ORTHODONTICS AT
ONE OR MORE SITES
xxxxxxxxxx


Ormco Corporation
 
METHOD OF MANUFACTURING AN ORTHODONTIC BRACKET HAVING A LASER SHAPED GREEN BODY
xxxxxxxxxx


Ormco Corporation
 
METHOD OF MANUFACTURING AN ORTHODONTIC BRACKET HAVING A LASER SHAPED GREEN BODY
xxxxxxxxxx


Ormco Corporation
 
METHOD OF MANUFACTURING AN ORTHODONTIC BRACKET HAVING A LASER SHAPED GREEN BODY
xxxxxxxxxx


Ormco Corporation
 
METHOD OF MANUFACTURING AN ENDODONTIC INSTRUMENT
xxxxxxxxxx


Ormco Corporation
 
METHOD OF MANUFACTURING AN ENDODONTIC INSTRUMENT
xxxxxxxxxx


Ormco Corporation
 
METHOD OF MANUFACTURING A DENTAL INSTRUMENT
xxxxxxxxxx


Ormco Corporation
 
METHOD OF ALLOYING REACTIVE COMPONENTS
xxxxxxxxxx


Ormco Corporation
 
METHOD OF ALLOYING REACTIVE COMPONENTS
xxxxxxxxxx


Ormco Corporation
 
METHOD OF ALLOYING REACTIVE COMPONENTS
xxxxxxxxxx


Ormco Corporation
 
METHOD OF ALLOYING REACTIVE COMPONENTS
xxxxxxxxxx


Ormco Corporation
 
FLUTED ENDODONTIC FILE
xxxxxxxxxx


Ormco Corporation
 
DENTAL COMPOSITE
xxxxxxxxxx


Pentron Corporation
 
DENTAL GLAZES AND METHOD OF MANUFACTURE AND USE THEREOF
xxxxxxxxxx


Pentron Corporation
 
DENTAL RESIN MATERIALS, METHOD OF MANUFACTURE, AND USES THEREOF
xxxxxxxxxx


Pentron Corporation
 
DENTAL RESIN, COMPOSITION METHOD OF MANUFACTURE AND METHOD OF USE THEREOF
xxxxxxxxxx


Pentron Corporation
 
DENTAL BRIDGES COMPRISING FIBER REINFORCED FRAMEWORKS WITH FIBER OR PARTICULATE
REINFORCED VENEERS
xxxxxxxxxx


Pentron Corporation
 
MASS PRODUCTION OF DENTAL RESTORATIONS BY SOLID FREE-FORM FABRICATION METHODS
xxxxxxxxxx


Pentron Corporation
 
METHOD AND APPARATUS FOR PREPARING DENTAL RESTORATIONS
xxxxxxxxxx


Pentron Corporation
 
DENTAL COMPOSITE MATERIALS
xxxxxxxxxx


Pentron Corporation
 
MASS PRODUCTION OF DENTAL RESTORATIONS BY SOLID FREE-FORM FABRICATION METHODS
xxxxxxxxxx


Pentron Corporation
 
MASS PRODUCTION OF SHELLS AND MODELS FOR DENTAL RESTORATIONS PRODUCED BY SOLID
FREE-FORM FABRICATION METHODS
xxxxxxxxxx


Pentron Corporation
 
FIBER REINFORCED COMPOSITE POST
xxxxxxxxxx


Pentron Corporation
 
HEAT TREATED FIBERS FOR REINFORCED DENTAL RESTORATIONS AND METHOD OF MANUFACTURE
THEREOF
xxxxxxxxxx


Pentron Corporation
 
IMMEDIATE IMPLANT SYSTEM
xxxxxxxxxx


Pentron Corporation
 
DENTAL COMPOSITE MATERIALS AND METHOD OF MANUFACTURE THEREOF
xxxxxxxxxx


Pentron Corporation
 
DENTAL RESINS, DENTAL COMPOSITE MATERIALS, AND METHOD OF MANUFACTURE THEREOF
xxxxxxxxxx


Pentron Corporation
 
FLOWABLE DENTAL RESIN MATERIALS AND METHOD OF USE THEREOF
xxxxxxxxxx


Pentron Corporation
 
DENTAL COMPOSITE MATERIALS AND METHOD OF MANUFACTURE THEREOF
xxxxxxxxxx


Pentron Corporation






--------------------------------------------------------------------------------





 
DENTAL RESINS, DENTAL COMPOSITE MATERIALS, AND METHOD OF MANUFACTURE THEREOF
xxxxxxxxxx


Pentron Corporation
 
DENTAL RESIN MATERIALS, METHOD OF MANUFACTURE, AND USES THEREOF
xxxxxxxxxx


Pentron Corporation
 
DENTAL RESTORATIVE COMPOSITION, DENTAL RESTORATION, AND A METHOD OF USE THEREOF
xxxxxxxxxx


Pentron Corporation
 
PREFABRICATED COMPONENTS FOR DENTAL APPLIANCES
xxxxxxxxxx


Pentron Corporation
 
FILLER MATERIAL FOR DENTAL COMPOSITES
xxxxxxxxxx


Pentron Corporation
 
FIBER REINFORCED COMPOSITE POST
xxxxxxxxxx


Pentron Corporation
 
DENTAL COMPOSITES COMPRISING GROUND, DENSIFIED, EMBRITTLED GLASS FIBER FILLER
xxxxxxxxxx


Pentron Corporation
 
HIGH-STRENGTH DENTAL RESTORATIONS LICENSED BY IVOCLAR
xxxxxxxxxx


Pentron Corporation
 
DENTAL RESIN COMPOSITION METHOD OF MANUFACTURE, AND METHOD OF USE THEREOFF
xxxxxxxxxx


Pentron Corporation
 
FIBER-REINFORCED COMPOSITES FOR DENTAL MATERIALS
xxxxxxxxxx


Pentron Corporation
 
FIBER-REINFORCED COMPOSITE POST
xxxxxxxxxx


Pentron Corporation
 
FIBER-REINFORCED COMPOSITE DENTAL MATERIALS AND METHOD OF MANUFACTURE
xxxxxxxxxx


Pentron Corporation
 
FIBER REINFORCED COMPOSITE POST
xxxxxxxxxx


Pentron Corporation
 
FIBER REINFORCED COMPOSITE POST
xxxxxxxxxx


Pentron Corporation
 
EPOXY-CONTAINING COMPOSITION CURABLE BY MULTIPLE POLYMERIZATION MECHANISMS
xxxxxxxxxx


Pentron Corporation
 
DIGITAL TECHNOLOGIES FOR PLANNING AND CARRYING OUT DENTAL RESTORATIVE PROCEDURES
xxxxxxxxxx


Pentron Corporation
 
SOLID FREE-FOAM FABRICATION METHODS FOR THE PRODUCTION OF DENTAL RESTORATIONS
xxxxxxxxxx


Pentron Corporation
 
SELF ETCH ALL PURPOSE DENTAL CEMENT COMPOSITION, METHOD OF MANUFACTURE, AND
METHOD OF USE THEREOF
xxxxxxxxxx


Pentron Corporation
 
SELF ETCH ALL PURPOSE DENTAL CEMENT COMPOSITION AND METHOD OF USE THEREOF
xxxxxxxxxx


Pentron Corporation
 
PRE-TREATED ACID-REACTIVE FILLERS AND THEIR USE IN DENTAL APPLICATIONS
xxxxxxxxxx


Pentron Corporation
 
METHOD OF MANUFACTURING HIGH STRENGTH DENTAL RESTORATIONS
xxxxxxxxxx


Pentron Corporation





Trademarks


Trademark
Reg. Number
Owner
ARIBEX 
xxxxxxxxxx


Aribex, Inc. 
NOMAD 
xxxxxxxxxx


Aribex, Inc. 
ACUCAM 
xxxxxxxxxx


Dental Imaging Technologies Corporation 
CARIVU 
xxxxxxxxxx
 
Dental Imaging Technologies Corporation 
DENOPTIX 
xxxxxxxxxx


Dental Imaging Technologies Corporation 
DEXIS 
xxxxxxxxxx


Dental Imaging Technologies Corporation 
EXPERT DC (STYLIZED) 
xxxxxxxxxx


Dental Imaging Technologies Corporation 
GENDEX (STYLIZED) 
xxxxxxxxxx


Dental Imaging Technologies Corporation 
GX 
xxxxxxxxxx
 
Dental Imaging Technologies Corporation 
GX-770 
xxxxxxxxxx


Dental Imaging Technologies Corporation 
I-CAT 
xxxxxxxxxx


Dental Imaging Technologies Corporation 
I-CAT 
xxxxxxxxxx


Dental Imaging Technologies Corporation 
TX STUDIO 
xxxxxxxxxx


Dental Imaging Technologies Corporation 






--------------------------------------------------------------------------------





VIXWIN 
xxxxxxxxxx


Dental Imaging Technologies Corporation 
REPLUS 
xxxxxxxxxx


Implant Direct Sybron International LLC 
SBM 
xxxxxxxxxx


Implant Direct Sybron International LLC 
GODIRECT 
xxxxxxxxxx


Implant Direct Sybron International LLC 
GPS 
xxxxxxxxxx


Implant Direct Sybron International LLC 
IMPLANT DIRECT 
xxxxxxxxxx


Implant Direct Sybron International LLC 
INTERACTIVE 
xxxxxxxxxx


Implant Direct Sybron International LLC 
REPLANT 
xxxxxxxxxx
 
Implant Direct Sybron International LLC 
SCREWINDIRECT 
xxxxxxxxxx
 
Implant Direct Sybron International LLC 
SCREWPLANT 
xxxxxxxxxx


Implant Direct Sybron International LLC 
SCREWPLUS 
xxxxxxxxxx


Implant Direct Sybron International LLC 
SPECTRA-SYSTEM 
xxxxxxxxxx


Implant Direct Sybron International LLC 
SWISHACTIVE 
xxxxxxxxxx


Implant Direct Sybron International LLC 
SWISHPLUS 
xxxxxxxxxx


Implant Direct Sybron International LLC 
UMA 
xxxxxxxxxx


Implant Direct Sybron International, LLC 
ARTISTE 
xxxxxxxxxx
 
Jeneric/Pentron Inc. 
BOND-1 
xxxxxxxxxx


Jeneric/Pentron Inc. 
BOND-IT 
xxxxxxxxxx
 
Jeneric/Pentron Inc. 
BUILD-IT 
xxxxxxxxxx


Jeneric/Pentron Inc. 
CEMENT-IT 
xxxxxxxxxx


Jeneric/Pentron Inc. 
CORRECT PLUS 
xxxxxxxxxx


Jeneric/Pentron Inc. 
CORRECT VPS 
xxxxxxxxxx
 
Jeneric/Pentron Inc. 
FIBREKLEER 
xxxxxxxxxx


Jeneric/Pentron Inc. 
FIBREKOR 
xxxxxxxxxx
 
Jeneric/Pentron Inc. 
FIBREKOR POST 
xxxxxxxxxx


Jeneric/Pentron Inc. 
FIRST FILL 
xxxxxxxxxx
 
Jeneric/Pentron Inc. 
FLOW-IT 
xxxxxxxxxx


Jeneric/Pentron Inc. 
PROTECT-IT 
xxxxxxxxxx
 
Jeneric/Pentron Inc. 
SCULPTURE 
xxxxxxxxxx


Jeneric/Pentron Inc. 
THICK N' THIN 
xxxxxxxxxx
 
Jeneric/Pentron Inc. 
INVIEW 
xxxxxxxxxx


Kavo Dental Technologies LLC 
PELTON & CRANE 
xxxxxxxxxx
 
Kavo Dental Technologies, LLC 
AXIS 
xxxxxxxxxx


Kerr Corporation 
BIB-EZE 
xxxxxxxxxx
 
Kerr Corporation 
BOVI-BOND 
xxxxxxxxxx


Kerr Corporation 
ACHROMAT 
xxxxxxxxxx
 
Kerr Corporation 
ALGINATOR 
xxxxxxxxxx


Kerr Corporation 
CERAGLAZE 
xxxxxxxxxx


Kerr Corporation 
DEMETRON 
xxxxxxxxxx


Kerr Corporation 
DEMI 
xxxxxxxxxx


Kerr Corporation 
DIASHEEN 
xxxxxxxxxx


Kerr Corporation 
DUX DENTAL 
xxxxxxxxxx


Kerr Corporation 
EQUI-BUILD 
xxxxxxxxxx


Kerr Corporation 
EQUI-PAK 
xxxxxxxxxx


Kerr Corporation 
EQUI-THANE 
xxxxxxxxxx


Kerr Corporation 
EQUI-THANE ADHERE 
xxxxxxxxxx


Kerr Corporation 
EQUI-THANE SUPER-FAST 
xxxxxxxxxx


Kerr Corporation 
EXTRUDE 
xxxxxxxxxx


Kerr Corporation 
PERMLASTIC 
xxxxxxxxxx


Kerr Corporation 
RAZOR 
xxxxxxxxxx


Kerr Corporation 






--------------------------------------------------------------------------------





HARMONIZE
xxxxxxxxxx


Kerr Corporation 
HERCULITE 
xxxxxxxxxx


Kerr Corporation 
IDENTIC 
xxxxxxxxxx


Kerr Corporation 
IMAGE 
xxxxxxxxxx


Kerr Corporation 
KERR 
xxxxxxxxxx
 
Kerr Corporation 
KERR 
xxxxxxxxxx


Kerr Corporation 
K-FLEX 
xxxxxxxxxx


Kerr Corporation 
KOLOR + PLUS 
xxxxxxxxxx


Kerr Corporation 
LIFE 
xxxxxxxxxx


Kerr Corporation 
M4 SAFETY HANDPIECE 
xxxxxxxxxx


Kerr Corporation 
MAXCEM ELITE
xxxxxxxxxx


Kerr Corporation 
MICROFILM 
xxxxxxxxxx


Kerr Corporation 
NANO PREP 
xxxxxxxxxx


Kerr Corporation 
NEXUS 
xxxxxxxxxx


Kerr Corporation 
OPTIBOND 
xxxxxxxxxx


Kerr Corporation 
OPTIBOND FL 
xxxxxxxxxx


Kerr Corporation 
OPTIGUARD 
xxxxxxxxxx


Kerr Corporation 
ORASCOPTIC 
xxxxxxxxxx


Kerr Corporation 
PDQ 
xxxxxxxxxx
 
Kerr Corporation 
PEEL-VUE 
xxxxxxxxxx


Kerr Corporation 
REVOLUTION 
xxxxxxxxxx


Kerr Corporation 
SIL-PAK 
xxxxxxxxxx


Kerr Corporation 
SMART POUCH 
xxxxxxxxxx


Kerr Corporation 
SOLE-GUARD 
xxxxxxxxxx


Kerr Corporation 
STYPTIN 
xxxxxxxxxx


Kerr Corporation 
SUPER-FAST 
xxxxxxxxxx


Kerr Corporation 
TEMP-BOND 
xxxxxxxxxx


Kerr Corporation 
TYTIN 
xxxxxxxxxx


Kerr Corporation 
TYTIN FC 
xxxxxxxxxx


Kerr Corporation 
ULTRAGLOSS 
xxxxxxxxxx


Kerr Corporation 
UNIDOSE 
xxxxxxxxxx
 
Kerr Corporation 
VAN R 
xxxxxxxxxx


Kerr Corporation 
ZEON 
xxxxxxxxxx


Kerr Corporation 
ZIR-CUT 
xxxxxxxxxx


Kerr Corporation 
ZONE 
xxxxxxxxxx


Kerr Corporation 
ALLRAP 
xxxxxxxxxx


Metrex Research, LLC 
CAVICIDE 
xxxxxxxxxx


Metrex Research, LLC 
CAVIWIPES 
xxxxxxxxxx


Metrex Research, LLC 
COMPLETE CURING LIGHT SLEEVE 
xxxxxxxxxx
 
Metrex Research, LLC 
CURE SLEEVE 
xxxxxxxxxx
 
Metrex Research, LLC 
DISPOS-A-BITE 
xxxxxxxxxx


Metrex Research, LLC 
EMPOWER 
xxxxxxxxxx


Metrex Research, LLC 
ENDEAVOUR 
xxxxxxxxxx


Metrex Research LLC
ENVIROCIDE 
xxxxxxxxxx
 
Metrex Research, LLC 
EVAC-U-TRAP 
xxxxxxxxxx


Metrex Research, LLC 
GOOGLES 
xxxxxxxxxx


Metrex Research, LLC 
H.P. SLEEVE 
xxxxxxxxxx


Metrex Research, LLC 
INNOVATIVE INFECTION CONTROL PRODUCTS 
xxxxxxxxxx


Metrex Research, LLC 
METREX 
xxxxxxxxxx


Metrex Research, LLC 
METRICIDE 
xxxxxxxxxx


Metrex Research, LLC 






--------------------------------------------------------------------------------





METRICIDE PLUS 30 
xxxxxxxxxx


Metrex Research, LLC 
METRICLEAN 
xxxxxxxxxx


Metrex Research, LLC 
METRIGUARD 
xxxxxxxxxx


Metrex Research, LLC 
METRILUBE 
xxxxxxxxxx


Metrex Research, LLC 
METRIMIST 
xxxxxxxxxx


Metrex Research, LLC 
METRIWASH 
xxxxxxxxxx


Metrex Research, LLC 
METRIZYME 
xxxxxxxxxx


Metrex Research, LLC 
OMNI OPTIC 
xxxxxxxxxx


Metrex Research LLC
ORASCOPTIC CIRCLE LOGO 
xxxxxxxxxx


Metrex Research LLC
PERFECTPEARL 
xxxxxxxxxx


Metrex Research, LLC 
PINNACLE 
xxxxxxxxxx


Metrex Research, LLC 
PREMIGUARD 
xxxxxxxxxx


Metrex Research, LLC 
PREMISORB 
xxxxxxxxxx


Metrex Research, LLC 
PROCIDE 
xxxxxxxxxx


Metrex Research, LLC 
SAFE-TIPS 
xxxxxxxxxx


Metrex Research, LLC 
SEAL-TIGHT 
xxxxxxxxxx


Metrex Research, LLC 
SLIP-NOTS 
xxxxxxxxxx


Metrex Research, LLC 
SPREE 
xxxxxxxxxx


Metrex Research, LLC 
TURBO-VAC 
xxxxxxxxxx


Metrex Research, LLC 
VIONEX 
xxxxxxxxxx


Metrex Research, LLC 
VIONEXUS 
xxxxxxxxxx


Metrex Research, LLC 
ACCENT 
xxxxxxxxxx


Ormco Corporation 
ACCENT MINI 
xxxxxxxxxx


Ormco Corporation 
ADVANSYNC 
xxxxxxxxxx


Ormco Corporation 
AEZ 
xxxxxxxxxx


Ormco Corporation 
ALIAS 
xxxxxxxxxx


Ormco Corporation 
AOA 
xxxxxxxxxx
 
Ormco Corporation 
CLINICAL IMPRESSIONS 
xxxxxxxxxx


Ormco Corporation 
COPPER NI-TI 
xxxxxxxxxx


Ormco Corporation 
DAMON 
xxxxxxxxxx


Ormco Corporation 
ENDO-BENDER 
xxxxxxxxxx


Ormco Corporation 
ENDOVAC 
xxxxxxxxxx


Ormco Corporation 
ENDOVAC PURE 
xxxxxxxxxx


Ormco Corporation 
ETM 
xxxxxxxxxx


Ormco Corporation 
GRENGLOO 
xxxxxxxxxx


Ormco Corporation 
INSPIRE ICE 
xxxxxxxxxx


Ormco Corporation 
K3 
xxxxxxxxxx


Ormco Corporation 
LIGHTSPEED 
xxxxxxxxxx


Ormco Corporation 
LYTHOS 
xxxxxxxxxx


Ormco Corporation 
MINI DIAMOND 
xxxxxxxxxx


Ormco Corporation 
MY SMILE CONSULT 
xxxxxxxxxx


Ormco Corporation 
NI-TI 
xxxxxxxxxx


Ormco Corporation 
OPTIMESH 
xxxxxxxxxx


Ormco Corporation 
ORMCO 
xxxxxxxxxx


Ormco Corporation 
ORTHO SOLO 
xxxxxxxxxx


Ormco Corporation 
ORTHOS 
xxxxxxxxxx


Ormco Corporation 
PEERLESS 
xxxxxxxxxx


Ormco Corporation 
PREZURV 
xxxxxxxxxx


Ormco Corporation 
SIMPLI5 
xxxxxxxxxx


Ormco Corporation 
SIMPLISEAL 
xxxxxxxxxx


Ormco Corporation 






--------------------------------------------------------------------------------





STYLIZED AND/OR DESIGN 
xxxxxxxxxx


Ormco Corporation 
SYMETRI 
xxxxxxxxxx


Ormco Corporation 
SYSTEM 1 
xxxxxxxxxx


Ormco Corporation 
TF 
xxxxxxxxxx


Ormco Corporation 
TMA 
xxxxxxxxxx


Ormco Corporation 
TRU-ARCH 
xxxxxxxxxx


Ormco Corporation 
ULTIMA 
xxxxxxxxxx


Ormco Corporation 
WASHBON 
xxxxxxxxxx


Ormco Corporation 
CORRECT QUICK 
xxxxxxxxxx


Pentron Clinical Technologies LLC 
FIBREKLEER 4X 
xxxxxxxxxx
 
Pentron Clinical Technologies LLC 
FUSIO 
xxxxxxxxxx


Pentron Clinical Technologies LLC 
SIMILE 
xxxxxxxxxx


Pentron Clinical Technologies LLC 
TEMPSPAN 
xxxxxxxxxx


Pentron Corporation 
DENTISTRY OPEN WIDE 
xxxxxxxxxx


Pentron Corporation 
PENTRON CLINICAL 
xxxxxxxxxx


Pentron Corporation 






--------------------------------------------------------------------------------





SCHEDULE 9(k)


2.
Copyrights



None.











--------------------------------------------------------------------------------





EXHIBIT A


Form of Security Joinder Agreement




SECURITY JOINDER AGREEMENT


THIS SECURITY JOINDER AGREEMENT dated as of _____________, 20__ (this “Security
Joinder Agreement”), is made by _______________________________, a
________________ (the “Joining Grantor”), in favor of BANK OF AMERICA, N.A., in
its capacity as Administrative Agent (in such capacity, the “Administrative
Agent”) for the Secured Parties (as defined in the Credit Agreement referenced
below; except as otherwise provided herein, all capitalized terms used but not
defined herein shall have the meanings given to such terms in the Credit
Agreement).


RECITALS:


A.    Envista Holdings Corporation, a Delaware corporation (the “Company”),
certain Subsidiaries of the Company party thereto (each a “Designated Borrower”
and, together with the Company, the “Borrowers” and, each a “Borrower”), the
lenders party thereto and the Administrative Agent are party to a Credit
Agreement dated as of September 20, 2019 (as in effect on the date hereof and as
amended, restated, supplemented or otherwise modified from time to time after
the date hereof, the “Credit Agreement”).


B.    The Company, certain of its Subsidiaries and the Administrative Agent are
party to a Security Agreement dated as of May 6, 2020 (as in effect on the date
hereof and as amended, restated, supplemented or otherwise modified from time to
time after the date hereof, the “Security Agreement”).


C.    The Joining Grantor is a Subsidiary of the Company and is required by the
terms of the Credit Agreement to become a Subsidiary Guarantor and be joined as
a party to the Security Agreement as a Grantor (as defined in the Security
Agreement).


D.    The Joining Grantor will materially benefit directly and indirectly from
the making and maintenance of the extensions of credit made from time to time
under the Credit Agreement, Secured Cash Management Agreements and Secured Hedge
Agreements.


In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, Secured Cash Management
Agreements and Secured Hedge Agreements, the Joining Grantor hereby agrees as
follows:


1.    Joinder. The Joining Grantor hereby irrevocably, absolutely and
unconditionally becomes a party to the Security Agreement as a Grantor and bound
by all the terms, conditions, obligations, liabilities and undertakings of each
Grantor or to which each Grantor is subject thereunder, all with the same force
and effect as if the Joining Grantor were a signatory to the Security Agreement.
Without limiting the generality of the foregoing, the Joining Grantor hereby
grants as collateral security for the payment, performance and satisfaction of
the Secured Obligations (as defined in the Security Agreement) to the
Administrative Agent for the benefit of the Secured Parties a continuing
security interest in and to, and collaterally assigns to, the Administrative
Agent for the benefit of the Secured Parties, all of the assets of the Joining
Grantor constituting Collateral (as defined in the Security Agreement) or in
which the Joining Grantor has or may have or acquire an interest or the power to
transfer rights therein, whether now owned or existing or hereafter created,
acquired or arising and wheresoever located.


2.    Affirmations. The Joining Grantor hereby acknowledges and affirms as of
the date hereof with respect to itself, its properties and its affairs each of
the waivers, representations, warranties, acknowledgements and certifications
applicable to any Grantor contained in the Security Agreement.




A-1





--------------------------------------------------------------------------------





3.    Supplemental Schedules. Attached to this Security Joinder Agreement are
duly completed schedules (the “Supplemental Schedules”) supplementing as thereon
indicated the respective Schedules to the Security Agreement. The Joining
Grantor represents and warrants that the information contained on each of the
Supplemental Schedules with respect to the Joining Grantor and its properties
and affairs is true, complete and accurate as of the date hereof.


4.    Severability. If any provision of this Security Joinder Agreement is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Security Joinder Agreement
shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


5.    Counterparts. This Security Joinder Agreement may be executed in any
number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Security Joinder Agreement to produce or account for more than one such
counterpart executed by the Joining Grantor. Without limiting the foregoing
provisions of this Section 5, the provisions of Section 11.11 of the Credit
Agreement shall be applicable to this Security Joinder Agreement.


6.    Delivery. The Joining Grantor hereby irrevocably waives notice of
acceptance of this Security Joinder Agreement and acknowledges that the Secured
Obligations are and shall be deemed to be incurred, and credit extensions under
the Loan Documents, Secured Cash Management Agreement and Secured Hedge
Agreements made and maintained, in reliance on this Security Joinder Agreement
and the Joining Grantor’s joinder as a party to the Security Agreement as herein
provided.


7.    Governing Law; Jurisdiction; Waiver of Jury Trial; Etc. The provisions of
Sections 28 and 29 of the Security Agreement are hereby incorporated by
reference as if fully set forth herein.




[Signature page follows.]












































A-2
    





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Joining Grantor has duly executed and delivered this
Security Joinder Agreement as of the day and year first written above.


JOINING GRANTOR:


__________________________________________




By:_______________________________________
Name:    ____________________________________
Title:    ____________________________________




            


            
















































































A-3







--------------------------------------------------------------------------------





SUPPLEMENTAL
SCHEDULE 7(f)


Grantor Information


I.
II.
III.
IV.
V.
VI.
VII.
Name
Jurisdiction of
Formation/
Form of Equity/I.D. Number
Address of Chief
Executive Office
Trade Styles
Collateral
Locations
(and Type
of Collateral)
Name and address
of Owner of
Collateral Location
(If other than Grantor)
Relationship of
Persons listed in VI to
Grantor (e.g., lessor,
warehousemen)





















Delivered pursuant to Security Joinder Agreement of
_______________________________.
Applicable Date: __________, 20__




























































    A-4













--------------------------------------------------------------------------------









SUPPLEMENTAL
SCHEDULE 9(e)


Investment Property


Securities Accounts
 
Other Investment Property
Name and Address of
Securities Intermediary
Account
Number
Name and Type
of Issuer
Quantity of Shares
or Other Interest
Certificate
Number(s)
Grantor
 
 
 
 



















Delivered pursuant to Security Joinder Agreement of
_______________________________.
Applicable Date: __________, 20__




























































A-5











--------------------------------------------------------------------------------





SUPPLEMENTAL
SCHEDULE 9(f)


Deposit Accounts




Grantor
Name of Depository Institution
Address of Depository Institution
Account Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









Delivered pursuant to Security Joinder Agreement of
_______________________________.


Applicable Date: __________, 20__






































































A-6







--------------------------------------------------------------------------------







SUPPLEMENTAL
SCHEDULE 9(i)


Commercial Tort Claims


Grantor        Adverse Party(ies)        Nature of Claim    Status of Claim










Delivered pursuant to Security Joinder Agreement of
_______________________________.
Applicable Date: __________, 20__


















































































A-7









--------------------------------------------------------------------------------











SUPPLEMENTAL
SCHEDULE 9(j)


Patents and Trademarks












Delivered pursuant to Security Joinder Agreement of
_______________________________.
Applicable Date: __________, 20__
















































































A-8







--------------------------------------------------------------------------------





SUPPLEMENTAL
SCHEDULE 9(k)


Copyrights














Delivered pursuant to Security Joinder Agreement of
_______________________________.
Applicable Date: __________, 20__
























































































A-9





--------------------------------------------------------------------------------









EXHIBIT 3(d)(i)


NOTICE


OF


GRANT OF SECURITY INTEREST


IN


PATENTS




United States Patent and Trademark Office


Ladies and Gentlemen:


Please be advised that pursuant to the Security Agreement dated as of May 6,
2020 (as the same may be amended, modified, extended or restated from time to
time, the “Agreement”) by and among the Grantors party thereto (each a “Grantor”
and collectively, the “Grantors”) and Bank of America, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”) on behalf of the Secured
Parties (as defined in the Credit Agreement referenced in the Agreement), the
undersigned Grantor has granted a continuing security interest in and continuing
lien upon the patents and patent applications shown below to the Administrative
Agent:
PATENTS
Patent No.


Description of
Patent Item
Date of Patent
 


See Schedule 1 attached hereto
 
PATENT APPLICATIONS
Patent Applications No.


Description of
Patent Applied for
Date of
Patent Applications
 


See Schedule 1 attached hereto
 



    




























                        





--------------------------------------------------------------------------------







The Grantors and the Administrative Agent hereby acknowledge and agree that the
security interest in the foregoing patents and patent applications (i) may only
be terminated in accordance with the terms of the Agreement and (ii) is not to
be construed as an assignment of any patent or patent application.


This Notice may be executed in any number of counterparts each of which when so
executed and delivered shall be deemed an original.


This Notice shall be governed by and construed in accordance with the law of the
State of New York.






Very truly yours,


__________________________________
[Grantor]


By: ______________________________                
Name: ___________________________                
Title: ____________________________                    




Acknowledged and Accepted:


BANK OF AMERICA, N.A.,
as Administrative Agent


By: ____________________                    
Name: _________________
Title: __________________                    












































--------------------------------------------------------------------------------







EXHIBIT 3(d)(ii)


NOTICE


OF


GRANT OF SECURITY INTEREST


IN


TRADEMARKS




United States Patent and Trademark Office


Ladies and Gentlemen:


Please be advised that pursuant to the Security Agreement dated as of May 6,
2020 (as the same may be amended, modified, extended or restated from time to
time, the “Agreement”) by and among the Grantors party thereto (each a “Grantor”
and collectively, the “Grantors”) and Bank of America, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”) on behalf of the Secured
Parties (as defined in the Credit Agreement referenced in the Agreement), the
undersigned Grantor has granted a continuing security interest in and continuing
lien upon the trademarks and trademark applications shown below to the
Administrative Agent:




TRADEMARKS
Trademark No.


Description of
Trademark Item
Date of Trademark
 


See Schedule 1 attached hereto
 
TRADEMARK APPLICATIONS
Trademark Applications No.


Description of
Trademark Applied for
Date of
Trademark Applications
 


See Schedule 1 attached hereto
 



































                        





--------------------------------------------------------------------------------









The Grantors and the Administrative Agent hereby acknowledge and agree that the
security interest in the foregoing trademarks and trademark applications (i) may
only be terminated in accordance with the terms of the Agreement and (ii) is not
to be construed as an assignment of any trademark or trademark application.


This Notice may be executed in any number of counterparts each of which when so
executed and delivered shall be deemed an original.


This Notice shall be governed by and construed in accordance with the law of the
State of New York.






Very truly yours,


__________________________________
[Grantor]


By: ______________________________                                        Name:
____________________________                
Title: _____________________________                    




Acknowledged and Accepted:


BANK OF AMERICA, N.A.,
as Administrative Agent


By: ______________________                    
Name: ___________________                    
Title: ____________________                     






















































--------------------------------------------------------------------------------





EXHIBIT 3(d)(iii)


NOTICE


OF


GRANT OF SECURITY INTEREST


IN


COPYRIGHTS




United States Copyright Office


Ladies and Gentlemen:


Please be advised that pursuant to the Security Agreement dated as of May 6,
2020 (as the same may be amended, modified, extended or restated from time to
time, the “Agreement”) by and among the Grantors party thereto (each a “Grantor”
and collectively, the “Grantors”) and Bank of America, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”) on behalf of the Secured
Parties (as defined in the Credit Agreement referenced in the Agreement), the
undersigned Grantor has granted a continuing security interest in and continuing
lien upon the copyrights and copyright applications shown below to the
Administrative Agent:


COPYRIGHTS
Copyright No.


Description of
Copyright Item
Date of Copyright
 


See Schedule 1 attached hereto
 
COPYRIGHT APPLICATIONS
Copyright Applications No.


Description of
Copyright Applied for
Date of
Copyright Applications
 


See Schedule 1 attached hereto
 



































                        





--------------------------------------------------------------------------------







The Grantors and the Administrative Agent hereby acknowledge and agree that the
security interest in the foregoing copyrights and copyright applications (i) may
only be terminated in accordance with the terms of the Agreement and (ii) is not
to be construed as an assignment of any copyright or copyright application.


This Notice may be executed in any number of counterparts each of which when so
executed and delivered shall be deemed an original.


This Notice shall be governed by and construed in accordance with the law of the
State of New York.


Very truly yours,


__________________________________
[Grantor]


By: ______________________________                
Name: ____________________________                
Title: _____________________________                    




Acknowledged and Accepted:


BANK OF AMERICA, N.A.,
as Administrative Agent


By: _______________________                    
Name: _____________________                    
Title: ______________________                    






















































                    





--------------------------------------------------------------------------------










